EX-10.2

 

Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted from Exhibit 10.2 and has been filed separately with the Securities
and Exchange Commission pursuant to a Confidential Treatment Application filed
with the Commission.

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) effective as of the 25th day of April,
2008 (“Effective Date”), is between PARI Pharma GmbH, a German corporation with
a principal place of business at Moosstrasse 3, D-82319 Starnberg, Germany
(“PARI”) and Transave, Inc., a Delaware corporation with registered offices at
11 Deer Park Drive, Suite 117, Monmouth Jct., NJ 08852, United States of America
(“Transave”).  Each of PARI and Transave shall be referred to as a “Party,” and
collectively the “Parties.”

 

RECITALS

 

WHEREAS, Transave has acquired, developed and produced certain technology and
formulation rights commonly referred to as Arikace™, a proprietary amikacin
antibiotic based on Transave’s proprietary sustained release liposomal
technology for inhalation, for the treatment and prevention of Pseudomonas
aeruginosa infection in patients with cystic fibrosis and bronchiectasis;

 

WHEREAS, PARI is in the business of developing and commercializing drug
nebulizer devices and drug formulation methodologies, and PARI has developed a
drug nebulizer device;

 

WHEREAS, PARI and Transave have entered into a Clinical Supply Agreement
effective the 4th day of April 2007 (the “Clinical Supply Agreement”);

 

WHEREAS, Pari GmbH and Transave entered into a Feasibility Study Agreement dated
the 10th day of January 2007, which was assigned and transferred to PARI on the
27th of March 2007 (“Feasibility Agreement”);

 

WHEREAS, PARI and Transave executed a Statement of Work No. 3 for the
Feasibility Agreement on the 26th day of October 2007 (“Feasibility Statement of
Work No. 3”);

 

WHEREAS, Transave desires to use a PARI drug nebulizer device for aerosolizing
Arikace for pulmonary delivery, and PARI desires to optimize its drug nebulizer
device for aerosolizing Transave’s Arikace for pulmonary delivery; and

 

WHEREAS, PARI desires to perform evaluation, research and development activities
with Transave related to PARI’s nebulizer device technology, and Transave
desires to pay PARI for such activities and to obtain a license to certain PARI
intellectual property rights in connection with the development and
commercialization of Arikace with an optimized PARI nebulizer device, all on the
terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of the recitals set forth above, the mutual covenants, terms
and conditions set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, PARI and Transave agree
as follows:

 

--------------------------------------------------------------------------------


 

Article 1 — Definitions

 

As used in this Agreement, the following terms shall have the following meanings
while other terms may be defined parenthetically throughout this Agreement:

 

1.1                               “Affiliate(s)” of a Party means any person or
entity that directly or indirectly owns or controls, is owned or controlled by
or is under common control with such Party, in each case, only for so long as
such control exists.  As used in this definition only, “control” of an entity
means beneficial ownership, directly or indirectly, of fifty percent (50%) or
more of the outstanding voting shares or securities or the ability otherwise to
elect or appoint a majority of the board of directors or other managing
authority of such entity.

 

1.2                               [***]

 

1.3                               “Applicable Laws and Standards” means (a) all
laws, ordinances, rules, directives and regulations applicable to the Products,
the Project or this Agreement, including without limitation applicable local
laws and regulations in each country in the Transave Territory, (b) applicable
regulations and guidelines of the FDA and other Regulatory Authorities and the
ICH guidelines; (c) as applicable to the particular activities performed, Good
Manufacturing Practices, Good Laboratory Practices and Good Clinical Practices
promulgated by the FDA and other Regulatory Authorities or the ICH; and (d) all
applicable industry and trade standards, including the applicable standards of
the International Organization for Standardization (ISO).

 

1.4                               “Arikace” means Transave’s proprietary
amikacin antibiotic (including the 70 mg/ml formulation) based on Transave’s
proprietary sustained release liposomal technology for inhalation.

 

1.5                               “Billable-hour” means an hour of activities
performed by or on behalf of PARI, but excluding: non-work time and time spent
on traveling, training, information technology support or laboratory technical
support, administrative or facilities support, time entry, finance, legal, human
resources or purely clerical activities, or other support functions not directly
requested by Transave.

 

1.6                               “Commercially Reasonable Efforts” means those
commercially reasonable efforts customarily used by companies in the
biopharmaceutical industry (with respect to Transave) and the biomedical device
industry (with respect to PARI) for carrying out in a sustained manner a
particular task or obligation, and at least equivalent to those level of efforts
applied by a Party for its other priority products.

 

1.7                               “Competing Nebulizer” shall mean any Nebulizer
which has the performance specification feature set forth below for a single
treatment, including any Device or eFlow but excluding the [***], [***] and the
[***] devices:

 

2

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

1.8                               “Confidential Information” shall have the
meaning given to it in Section 11.1.

 

1.9                               “Control” means, with respect to an item of
information or intellectual property rights, possession by such Party of the
power and authority, whether arising by ownership, license, or other
authorization, to disclose such item as required by this Agreement, and/or to
grant and authorize licenses or sublicenses under such items that are within the
scope granted to the other Party under this Agreement.

 

1.10                        “Covered” means with respect to a product that
(a) such product or its manufacture, use, sale, offer for sale, importation or
exportation would infringe a Valid Claim of a Patent Right within the
Intellectual Property, in the country of such manufacture, use, sale, offer for
sale, importation or exportation, or (b) such product incorporates or is made
using material Know-how within such Intellectual Property.

 

1.11                        “Data” means all data, data sets, test data,
pre-clinical and clinical trial data, analyses, reports, regulatory filings and
approvals and the information therein or associated therewith (including drug
master files and device master files, supporting data, regulatory correspondence
and meeting minutes) and rights to reference the same, in each case:

 

(a) that are generated by either Party in the course of performance pursuant to
a Work Plan or under this Agreement (“Project Data”);

 

(b) that are owned or controlled by PARI prior to the Effective Date, or
generated by PARI during the term of this Agreement outside of performing the
Work Plans, and are necessary or useful for the efforts of Transave, its
Affiliates or Sublicensees in obtaining Marketing Approval for the Device
(“Existing PARI Data”); or

 

(c) that are owned or controlled by Transave prior to the Effective Date, or
generated by Transave during the term of this Agreement, and are necessary or
useful for the efforts of PARI in performing the Work Plan(s) or in obtaining
Marketing Approval for the Device but excluding any Data related to the Project
Intellectual Property (“Existing Transave Data”).

 

1.12                        “Device” means the eFlow (including the following
components:  control unit with screen, nebulizer handset with aerosol head,
nebulizer connection cord and power supply) that is based on the Present Device,
that is to be optimized or developed for use with the Drug Product, and that
otherwise at least meets the Specifications, as defined below and recited in
Exhibit 1.38 for a single treatment, but specifically excluded from the
foregoing are the [***], [***] and [***] devices.  The Parties acknowledge and
agree that until the Device is finalized in accordance with this Agreement, the
Present Device shall be used by the Parties hereunder for research, development
and testing efforts related to this Agreement.

 

1.13                        “Device Accessories” means those types of
accessories sold by PARI as of the Effective Date or during the term of this
Agreement for use with Devices, which are not specific to the drug substance
being delivered by such Devices, including e.g. power adapters, carrying cases,
face masks, and any replacement parts associated with the foregoing.

 

3

--------------------------------------------------------------------------------


 

1.14                        “Drug Product” means an Arikace pharmaceutical
preparation that is formulated for delivery via pulmonary administration
exclusively for use with the Device in the Transave Field.

 

1.15                        “eFlow” shall mean the Nebulizer proprietary to PARI
or its Affiliates that is based on perforated vibrating membrane technology and
includes the mixing chamber and valve system associated with the device that is
currently sold under the tradename EFLOW®.

 

1.16                        [***]

 

1.17                        “Expired”, “Expiration” or “Expiry” means expired,
lapsed, been canceled or become abandoned and has not been finally found to be
invalid (or not valid) or unenforceable by an unreversable or unappealable (or
for which no appeal has been timely filed) final decision or judgment of a court
or other authority or agency of competent jurisdiction.

 

1.18                        “Exploit” or “Exploitation” means to formulate,
research, test, develop, seek regulatory approval for, make, have made, use,
sell, have sold, offer for sale, market, promote, import, export, display,
distribute or otherwise commercialize or dispose of.

 

1.19                        “FDA” means the United States Food and Drug
Administration or any successor to that agency.

 

1.20                        “First Commercial Sale” means the first commercial
sale of a Drug Product subject to royalties under Article 6, by or under
authority of Transave, its Affiliates and/or their Sublicensees in a country in
the Transave Territory, after Marketing Approval in such country has been
obtained.

 

1.21                        “GAAP” means generally accepted accounting
principles in the United States or Germany, or the International Accounting
Standard, consistently applied by a Party throughout its enterprise.

 

1.22                        “Good Manufacturing Practices,” or “GMP” means all
good manufacturing practices as promulgated by the Regulatory Authority of the
country where the Device is being sold, in the form of laws or regulations or
guidance documents, for the manufacturing of pharmaceutical products, including
in the United States as promulgated by the FDA 21 CFR §§ 210-211, and medical
devices, including 21 CFR § 820 — Quality System Regulation.

 

1.23                        “GMP Manufacturing” means all processes and
activities typically engaged in by a person or entity in the pharmaceutical or
medical device industry for the GMP manufacture of a product or component
thereof, including procuring raw materials, manufacturing, quality control and
assurance testing, GMP record keeping, packaging and labeling.

 

1.24                        “Improvement” means any improvements, modifications,
discoveries, inventions, developments, enhancements, derivative works, including
the technology, Know-how and other intellectual property rights associated
therewith, whether or not patentable or registrable or otherwise protectable, in
each case with respect to the Device or any other eFlow.

 

1.25                        “Initiation” of a clinical trial means the first
dosing of the first human patient in such trial.

 

4

--------------------------------------------------------------------------------


 

1.26                        “Intellectual Property” means (a) any of the
following, whether existing now or in the future anywhere in the world: 
patents, inventor’s certificates, registrations and applications therefor,
including any provisionals, additions, divisionals, continuations,
substitutions, continuations-in-part, together with re-examinations, reissues,
renewals or extensions thereof and all foreign counterparts of any of the
foregoing (collectively, “Patent Rights”), and (b) all Data, ideas,
pharmaceutical, chemical and biological materials, products and compositions,
tests, assays, techniques, methods, procedures, technical and non-technical data
and other information relating to any of the foregoing, drawings, plans,
designs, diagrams, sketches, specifications or other documents containing such
information or materials, and business processes, price data and information,
marketing data and information, sales data and information, marketing plans and
market research (collectively, “Know-how”).  It is understood, however, that
Know-how does not include information that falls within exceptions of the
definition of “Confidential Information” set forth in Section 11.1 of this
Agreement.  Intellectual Property includes all enforcement rights.

 

1.27                        “MAA” means a fully completed marketing
authorization application (filed with the FDA, if in the United States or to the
counterpart of the FDA if outside the United States), including all supporting
documentation and data required for such application to be accepted for
substantive review, filed with a Regulatory Authority to seek Marketing Approval
for a particular indication in a particular country.  It is understood that MAA
does not include applications for pricing or reimbursement approval.

 

1.28                        “Major EU Countries” means Germany, France,
UK, Italy and Spain.

 

1.29                        “Marketing Approval” means all approvals,
registrations or authorizations of any governmental entity that are necessary
for the manufacturing, use, storage, import, transport and sale of products in a
regulatory jurisdiction.

 

1.30                        “Most Recent Qualified Financing” means, as of any
given date, the most recent preferred stock financing of Transave which
establishes an arms-length valuation for the shares of preferred stock issued in
such financing and pursuant to which purchasers have purchased, or have
committed to purchase, preferred stock of Transave with an aggregate purchase
price of at least [***].  As of the date of this Agreement, the Most Recent
Qualified Financing is the sale of Series D Convertible Preferred Stock of
Transave pursuant to that certain Series D Convertible Preferred Stock Purchase
Agreement, dated as of December 14, 2007 (as amended), by and among Transave and
the Purchasers named therein.

 

1.31                        “Nebulizer” shall mean any nebulizer or other device
that delivers a formulation in the form of droplets to the airways, including
the Device, any Competing Nebulizer and eFlow.  For the avoidance of doubt, the
term “Nebulizer” shall not include any device that delivers a formulation solely
or primarily via a nasal route of administration.

 

1.32                        “Net Sales” means the gross amounts received by
Transave, its Affiliates and its permitted Sublicensees for their sales of Drug
Product for use with a Device to third parties less the following deductions:
(a) trade, wholesale, quantity, cash or other discounts, refunds, returns,
rebates, credits and allowances to the extent actually taken; (b) import,
export, excise, sales or use taxes, value added taxes, and other taxes, tariffs
and duties imposed on such sales and actually paid by Transave, its Affiliates
or permitted Sublicensees, as applicable; (c) out-bound packaging, handling,
transportation, freight and freight insurance to the extent actually paid; (d)
rebates, allowances or credits mandated by any government; (e) reimbursements,
credits or chargebacks actually granted, allowed or incurred in the ordinary
course of business (including any credits, volume rebates, charge-back and prime
vendor

 

5

--------------------------------------------------------------------------------


 

rebates, reimbursements or similar payments granted or given to wholesalers and
other distributors, buying groups, health care insurance carriers, pharmacy
benefit management companies, health maintenance organizations or other
institutions or health care organizations); and (f) payments or rebates paid in
connection with sales to any governmental authority in respect of any state or
federal Medicare, Medicaid or similar programs.  All calculations shall be made
in accordance with GAAP.

 

1.33                        “Optimization” means certain technical revisions of
the Present Device.

 

1.34                        “Optimization Project” means the project currently
being performed according to the Feasibility Statement of Work No. 3, a copy of
which is attached to Exhibit 2.2.

 

1.35                        “PARI Intellectual Property” means all Intellectual
Property owned or Controlled by PARI and its Affiliates, as of the Effective
Date or during the term of this Agreement, including that which (a) relates to
its formulation technology, including PARI’s liposomal technology (but excluding
with respect to Arikace), the Device or the manufacture or use of the Device, or
(b) are necessary or useful for either Party to perform the Project, or (c) are
necessary or useful for Transave, its Affiliates or Sublicensees to
commercialize the Device with the Drug Product in the Transave Field.  For
clarity, PARI Intellectual Property includes without limitation all Existing
PARI Data, existing PARI Know-how, Project Intellectual Property, all Patent
Rights listed on Exhibit 1.35 and all Improvements (subject to Section 2.5.2).

 

1.36                        “Phase II Trial” means a clinical trial of a drug
product in human patients, the primary endpoints of which are to define the
optimal dose and clinical end points that will be used during a Phase III Trial.

 

1.37                        “Phase III Trial” means a clinical trial of a drug
product conducted in an expanded patient population at multiple sites, which is
statistically powered and designed to definitively establish safety and efficacy
with respect to a particular indication of one or more particular doses in the
patients being studied and to provide the statistical and clinical basis for
Regulatory Approval of such drug product.

 

1.38                        “Present Device” means the present configuration no.
40L of eFlow, having the performance characteristics ascribed to such
configuration in Exhibit 1.38.

 

1.39                        “Products” means the individual Drug Product and/or
the Device for use with the Drug Product.

 

1.40                        “Project” means all activities to be performed by
PARI, individually or jointly with Transave or third parties, that are set forth
in a specific Work Plan.

 

1.41                        “Project Director” means a development executive
appointed by each Party to serve as such Party’s principal coordinator and
liaison for the Project.  Except in the case of an emergency, each Party agrees
to provide thirty (30) days written notice to the other Party prior to replacing
its Project Director.  The initial Project Directors shall be: [***] for PARI
and [***] for Transave.

 

1.42                        “Project Intellectual Property” means all
Intellectual Property that is invented or created in the course of performance
of a Work Plan under this Agreement, including without limitation any
Intellectual Property directed to the Nebulizer apparatus, components or methods
of manufacture thereof, regardless of who develops it.  For clarity, the Project
Intellectual Property excludes the Project

 

6

--------------------------------------------------------------------------------


 

Data, the Existing PARI Data, Existing Transave Data, and any Know-how owned or
Controlled by PARI or Transave prior to the Effective Date and any Intellectual
Property solely relating to Arikace.

 

1.43                        “Project Rate” with respect to activities under a
Work Plan means [***].

 

1.44                        “Qualified Stock” means the series of preferred
stock issued by Transave in the Most Recent Qualified Financing.  As of the date
of this Agreement, the Qualified Stock is Transave’s Series D Convertible
Preferred Stock.

 

1.45                        “Qualified Stock Price” means the price per share
paid by the purchasers of Qualified Stock in the Most Recent Qualified Financing
(as equitably adjusted for any stock dividend, stock split, combination,
reorganization, recapitalization, reclassification or similar event with respect
to such Qualified Stock).  As of the date of this Agreement, the Qualified Stock
Price is $0.2001 per share.

 

1.46                        “Recall” means a recall, withdrawal, or field
correction of any product for any reason, or a dissemination of information
regarding such product due to a change in the labeling of such product.

 

1.47                        “Regulatory Authority” means any national (e.g., the
FDA), supra-national (e.g., the European Commission, the Council of the European
Union, or the EMEA), or other governmental entity in the Territory involved in
regulation of or the granting of Marketing Approval for the Products or the
development, manufacture, use or commercialization thereof.

 

1.48                        “Royalty Term” means, on a country-by-country basis,
the period commencing on the date of First Commercial Sale of Drug Product and
continuing until the later of (a) Expiration of the last Valid Claim covering
the particular Device in the particular country in which such Product is sold or
(b) [***] after First Commercial Sale of the Drug Product in such country in the
Transave Territory.

 

1.49                        “Sale of Business Transaction” means the sale or
transfer by Transave, directly or indirectly, of all of its rights in the Drug
Product to a third party, excluding Affiliates of Transave, during the term of
this Agreement.  A change of “control” in Transave shall be deemed a Sale of
Business Transaction.  For the purpose of this definition, an individual
corporation or other entity shall be deemed to “control” another corporation if
it owns, directly or indirectly, more than fifty percent (50%) of the voting
shares, or has the power to elect more than half the directors, of such
corporation.

 

1.50                        “Secondary Indication(s)” means the pulmonary
administration of Drug Product for the treatment or prophylaxis of one or more
of the following:  [***] or [***], provided, however, that [***], and the
treatment of such indications with [***], [***] and/or the [***] devices shall
be excluded from the definition of Secondary Indications.

 

1.51                        “Specifications” means the specifications,
performance characteristics, parameters and requirements for the Device or other
deliverables set forth in a Work Plan or user requirement specifications agreed
to in writing between the Parties.  The initial Specifications for the Present
Device and the currently anticipated target Device are set forth in
Exhibit 1.38.  Transave shall amend Exhibit 1.38 to (i) amend existing
parameters or add additional parameters to, the original Specifications for the
Device as necessary or desirable based on results of the clinical data, or
(ii) add an additional set of Specifications for a Device for a Secondary
Indication.  Amendments shall be made by Transave and

 

7

--------------------------------------------------------------------------------


 

submitted in writing to PARI for approval, which shall not be unreasonably
withheld. After approval by PARI, each amendment shall become part of this
Agreement and incorporated herein.  Each amendment shall be substantially in the
format of Exhibit 1.38 and sequentially labeled (Exhibit 1.38A,
Exhibit 1.38B, etc.), and shall indicate if it supersedes any of the previous
Exhibits 1.38.

 

1.52                        “Sublicensee” means any person or entity who
receives a sublicense from Transave under Section 4.1 of this Agreement to
Exploit the Device with the Drug Product to a non-Affiliate Third Party.

 

1.53                        “Third Party License Agreement” [***].

 

1.54                        “Transave Field” means the pulmonary administration
of Drug Product for the treatment or prophylaxis of cystic fibrosis (CF) and/or
bronchiectasis.  In addition, upon request or election by Transave, the
“Transave Field” shall further include one or more of the Secondary Indications,
subject to and in accordance with the provisions of Section 2.6.

 

1.55                        “Transave Intellectual Property” means all
Intellectual Property owned or Controlled by Transave and its Affiliates, as of
the Effective Date or during the term of this Agreement, including that which
(a) relates to its liposomal formulation technology, (b) is reasonably necessary
or useful for either Party to perform the Project but excluding all
Improvements, or (c) that solely relates to the Drug Product and is invented or
created in the course of performance of a Work Plan or under this Agreement. 
For clarity, Transave Intellectual Property includes without limitation all
Existing Transave Data, existing Transave Know-How and the Project Data (subject
to the restrictions set forth in Section 3.2(b)).

 

1.56                        “Transave Territory” means the entire world.

 

1.57                        “Valid Claim” means a claim in an issued patent
within the PARI Intellectual Property, including the Project Intellectual
Property, which has not Expired.

 

1.58                        “Work Plan” means the activities, deliverables,
timelines, Specifications and budget for the Project, established by the Parties
pursuant to Section 2.2.

 

Article 2 — Development Project

 

2.1                               Scope of the Project.  Subject to the terms
and conditions of this Agreement, the Parties shall collaborate, in accordance
with one or more Work Plan(s), for Optimization of the Device for use with the
Drug Product.

 

2.2                               Work Plans.  The initial Work Plan is set
forth in Exhibit 2.2, which may be amended by Transave based on the results of
the Optimization Project with the consent of PARI, such consent not to be
unreasonably withheld.  Additional Work Plans may be added, sequentially
numbered as Exhibit 2.2A, 2.2B, etc., and attached to this Agreement.  Transave
may request additional services to be performed by PARI or request changes to
any existing Work Plan(s), all in accordance with this Section 2.2.

 

(a)                                             Upon any such request by
Transave which shall specify deliverables and Specifications, PARI shall
promptly prepare and submit to Transave a draft Work Plan or an

 

8

--------------------------------------------------------------------------------


 

amendment based on such request, setting forth in reasonable detail the services
to be performed, the time and FTEs required for such services, timelines for the
performance and completion of such services, and a budget for any out-of-pocket
costs required to be expended.  It is understood that PARI may also propose
additional Work Plans or amendments on its initiative, and shall submit a draft
thereof to Transave in the same form for approval by Transave.

 

(b)                                             The Parties shall negotiate in
good faith the final version of any additional Work Plan or amendment to a Work
Plan, any of which shall be effective only after mutual agreement by the Parties
thereon in writing.  In the event of any conflict between a Work Plan and the
terms and conditions of this Agreement, this Agreement shall control.

 

(c)                                              PARI shall use Arikace or Drug
Product provided to PARI solely for the purpose of Optimization of the Device
pursuant to a Work Plan and shall not use Arikace or Drug Product for any other
purpose.  PARI shall not formulate, modify or reverse engineer the Drug Product
or Arikace.

 

(d)                                             Transave and its permitted
Sublicensees shall use the Device solely with the Drug Product in accordance
with the terms of this Agreement and shall not modify or reverse engineer the
Device.

 

2.3                               Management.

 

2.3.1                     Joint Steering Committee.  Promptly after the
Effective Date, Transave and PARI shall establish a joint steering committee
(the “Joint Steering Committee” or “JSC”), comprising three members chosen by
each Party, to oversee, review and coordinate the activities of the Parties
under this Agreement, including the performance of the Project and the
development, manufacture and commercialization of the Product.  The JSC shall be
responsible for: (a) overseeing the activities of the Parties under this
Agreement; (b) resolving disputes and disagreements under this Agreement; and
(c) undertaking or approving such other matters as are specifically provided for
the JSC under this Agreement.  JSC will be responsible for developing a full
charter for the Joint Steering Committee, and obtain written approvals from the
CEO (as defined below) of the Parties.  JSC meetings that must take place in
person shall alternate between the place of business of each Party, unless
otherwise agreed to by the Parties. Written minutes of all meetings will be
provided within ten (10) business days of the meeting/teleconference to the
members of the JSC.

 

2.3.2                     Decision Making.  Decisions of the Joint Steering
Committee shall be made by unanimous vote of the members present in person or by
other means (e.g., teleconference) at any meeting, with at least one
representative from each Party participating in such vote.   In the event that
the JSC is unable to reach unanimity with respect to a particular matter, then
either Party may, by written notice to the other, have such matter referred to
the President or Chief Executive Officer (“CEO”) of each of the Parties, who
shall discuss and attempt to resolve such matters to the Parties’ mutual
satisfaction within thirty (30) days thereafter.  If the Parties are unable to
resolve such dispute in accordance with this Section 2.3.2, Article 14 of this
Agreement shall apply.

 

2.3.3                     Reserved Rights.  Notwithstanding the foregoing,
however, in the event either Party reasonably determines that a final decision
of the JSC pursuant to Section 2.3 will result in a hazardous or unsafe Device
or Drug Product, or infringement of a third party’s patent rights, then that
first Party shall provide the JSC with information supporting its belief.  Upon
delivery of such information, and discussion with the second Party at the JSC,
the first Party shall have the right to refrain from implementing such decision
in its performance of this Agreement, provided that if the

 

9

--------------------------------------------------------------------------------


 

second Party in good faith disagrees with the basis of such determination, the
Parties shall resolve the disagreement in accordance with Section 2.3.2. 
Notwithstanding the foregoing, nothing in this Article 2 shall be deemed to
require either Party to take any action that it believes is unlawful.

 

2.3.4                     Limited Authority.  The decisions of the JSC, whether
under this Section 2.3 or under any other section of this Agreement, shall not
have the power to amend or contradict the terms of this Agreement or the agreed
upon Work Plans, nor substitute for either Party’s ability to exercise any
right, nor excuse the performance of any obligation, set forth in this
Agreement.

 

2.4                               Conduct of the Project.  Subject to the terms
and conditions of this Agreement, each Party shall use Commercially Reasonable
Efforts to perform the activities assigned to it under a Work Plan in accordance
with the Specifications, timelines and budgets set forth therein, under the
supervision of the JSC.  Each Party shall keep the JSC informed as to its
progress under a Work Plan.

 

2.5                               Improvements.  Notwithstanding anything to the
contrary in this Agreement, if PARI develops an incremental Improvement, then
PARI shall incorporate such Improvement into the Device, without further
consideration, if (i) it is not contractually prohibited from doing so by the
agreement under which such Improvement was developed, (ii) PARI generally
incorporates such Improvement into an eFlow for use in CF, Bronchiectasis or
such Secondary Indication (but in this instance only, without reference to the
Drug Product contained in the definition of Secondary Indication in
Section 1.50) that has been included in the Transave Field pursuant to
Section 2.6, and (iii) it is consistent with the Specifications and the
applicable regulatory requirements.  If an Improvement is not an incremental
Improvement (e.g., a major Improvement or a new 510(k) is or will be filed),
then PARI shall, to the extent it has the right to do so, offer Transave an
opportunity to review such Improvement for a period of sixty (60) days from
receipt of a description of such Improvement and a plan for development of such
Improvement and possible incorporation into the Device in order for Transave to
determine whether it wishes to have such Improvement incorporated into the
Device and thereby be incorporated into the license granted pursuant to
Section 4.1.   If Transave determines (by giving written notice to PARI) within
such sixty (60) day period that it desires to benefit from the Improvement and
include the Improvement in the Device, such Improvement shall be automatically
included in PARI Intellectual Property. If Transave does not give written notice
to PARI within the sixty (60) day period of its desire to benefit from the
Improvement, Transave shall be deemed to have rejected the Improvement and PARI
shall have no obligation to include the Improvement in the Device. 
Notwithstanding anything to the contrary in this Agreement, if PARI develops an
Improvement and desires to obtain patent protection for such Improvement, PARI
shall be free to obtain such protection and may take all steps necessary,
appropriate or advisable thereto, provided that Transave’s rights under this
Agreement shall not be restricted or limited in any way.

 

2.6                               Designation of Secondary Indication.  During
the Term, if Transave desires to add one or more Secondary Indications to the
Transave Field it will notify PARI thereof in writing.  Also, if at any time
during the Term of this Agreement, PARI negotiates with a third party to license
PARI Intellectual Property in one or more Secondary Indications, PARI agrees
that, prior to entering into a binding definitive licensing agreement, whether
oral or written, whether in the form of an agreement, term sheet, letter of
intent or other format, with such third party, PARI shall provide notice to
Transave of such negotiations and shall offer to Transave the option to add such
Secondary Indication(s) to the Transave Field; provided, however, that PARI
shall not be obligated to offer such Secondary Indication to Transave if
Transave has already entered into a binding definitive licensing agreement,
whether oral or written, whether in the form of an agreement, term sheet, letter
of intent or other format, for another Nebulizer with a third party for such
Secondary Indication.  Transave shall have thirty (30) days from the date of
receipt of notice to exercise this option by sending a written notice thereof to
PARI.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, PARI shall be permitted to conduct development
activities on its own or with a third party with respect to the Secondary
Indications, including feasibility studies and the notice obligation and right
of first refusal of Transave shall not apply thereto.  If Transave desires to
add a Secondary Indication either pursuant to the first sentence of this
paragraph or by exercising its option, the Parties shall negotiate in good faith
commercially reasonable and mutually acceptable diligence requirements,
non-compete provisions, termination rights and such other terms and conditions
as the Parties may identify for the applicable Secondary Indication(s), [***]

 

2.7                               [***].  At any time, the Parties may agree to
discuss a potential license agreement related to [***] for use with Arikace.

 

2.8                               Project Fees.  Transave shall compensate PARI
for its performance of the Work Plans at the Project Rate [***] (“Project
Fees”).  The Project Fees shall be invoiced to and paid by Transave in
accordance with Section 9.1 below.  Except for the compensation and
reimbursement set forth in this Section 2.8, each Party shall perform all of its
activities under the Work Plans at its own cost.

 

2.9                               Reports.  PARI’s obligations to provide
reports will be as specified in individual Work Plans.  In addition to any
meetings, working groups or reviews required under the Work Plan, PARI shall
provide Transave with reasonable access to the Project Director, from time to
time throughout the term of the applicable Work Plan.  Such access shall be at
Transave’s reasonable request, during regular business hours and mutually
convenient times, and may include (without limitation) teleconferences, email,
face-to-face meetings or other visits to PARI’s facility.

 

2.10                        Subcontractors.  PARI shall not subcontract its
performance of the Project to another entity without Transave’s prior written
approval, which approval shall not be unreasonably withheld, delayed or
conditioned.  In any case, PARI shall remain completely responsible for all acts
and omissions of its subcontractors for any Project activities that are
subcontracted.

 

Article 3 — Intellectual Property

 

3.1                               Existing Intellectual Property Ownership and
Limited License Grant.

 

(a)                                 Transave shall exclusively own the Transave
Intellectual Property and any improvements, enhancements or modifications in and
to the foregoing conceived or developed by either Party pursuant to this
Agreement.  Except for the license expressly granted in 3.1(b), no other license
in the Transave Intellectual Property is granted to PARI by implication,
estoppel or otherwise.  PARI shall exclusively own the PARI Intellectual
Property and any improvements, enhancements or modifications in and to any of
the foregoing conceived or developed by either Party pursuant to this Agreement,
including all Improvements.  Except for the licenses expressly granted in this
Agreement, no other license in the PARI Intellectual Property is granted to
TRANSAVE by implication, estoppel or otherwise.

 

11

--------------------------------------------------------------------------------


 

(b)                     Subject to the terms and conditions of this Agreement,
Transave hereby grants PARI a royalty-free, non-exclusive, non-transferable
(except to its Affiliates and as expressly provided herein) license under the
Transave Intellectual Property solely to perform PARI’s obligations and
responsibilities under the Work Plans and this Agreement.  PARI hereby grants to
Transave, until initiation of the Royalty Term, a royalty-free, non-exclusive
license under the PARI Intellectual Property and PARI Project Intellectual
Property solely to perform Transave’s activities, under this Agreement including
the development of Drug Products, provided, however that all Improvements shall
be exclusively owned by PARI and Transave shall not file any patent application
that incorporates the PARI Intellectual Property and/or the Project Intellectual
Property.

 

3.2                               Project Intellectual Property Ownership and
Project Data Ownership.

 

(a)                                 PARI shall exclusively own the Project
Intellectual Property.  Transave agrees to assign and hereby assigns to PARI all
right, title and interest in and to Project Intellectual Property.

 

(b)                                 Subject to Section 3.3 below, Transave shall
exclusively own all Project Data; provided, however, that Transave (i) shall not
use any Project Data with, or share, transfer or license to PARI Competitor
pursuant to Section 4.1.3 below and (ii) Transave shall not file any patent
application or amendment that incorporates the PARI Intellectual Property and/or
the Project Intellectual Property in the claims thereof.  Transave shall give
PARI reasonably sufficient advance notice and opportunity to review any patent
applications, prior to filing, that first incorporate any particular PARI
Intellectual Property or Project Intellectual Property.  If, within fifteen (15)
days after receipt, PARI notifies TRANSAVE in writing that TRANSAVE’s patent
application contains PARI Intellectual Property or Project Intellectual Property
that is patentable but for which PARI has not previously filed for patent
protection, then TRANSAVE agrees to delay filing of its application for an
additional thirty (30) days, to permit PARI to prepare and file a patent
application to protect such PARI Intellectual Property or Project Intellectual
Property.  In the event Transave nevertheless files a patent application that
claims the PARI Intellectual Property or any Project Intellectual Property, then
PARI shall receive a non-exclusive, perpetual, world-wide, fully paid-up,
sublicensable, unrestricted, irrevocable right and license to research,
formulate, develop, seek regulatory approval for, make, have made, use, sell,
have sold, offer for sale, market, promote, import, export, display, make
derivative works of, copy, distribute, perform, license, sublicense or otherwise
commercialize, exploit or dispose of the PARI Intellectual Property or any
Project Intellectual Property to the extent claimed in such patent application
and/or patent.  In the event that Transave uses Project Data (that have been
generated based on the utilization of the Device) to file a patent application,
then PARI shall have a non-exclusive, perpetual, world-wide, fully paid-up,
licensable, unrestricted right and license (outside of the Transave Field)
(1) to practice under any apparatus claim that claims a Device, Nebulizer that
is proprietary to PARI, or component thereof, and any method of manufacture
claim that claims a method of manufacturing a Device, Nebulizer that is
proprietary to PARI, or component thereof, in any such patent that is based on
such Project Data , and (2) to practice under any method of use claim that is a
method of using a Device, Nebulizer that is proprietary to PARI, or component
thereof, in any such patent that is based on such Project Data to the extent
necessary to avoid any liability on PARI’s part for infringement of such method
of use claims.  Notwithstanding anything to the contrary in the foregoing, PARI
shall not obtain any rights under this Section 3.2(b) to Exploit any Transave
proprietary drug product or formulation thereof.

 

3.3                               Default on Project Fees.  Subject to
Article 14, in the event of a default in the payment of any undisputed Project
Fees under this Agreement, which default is not cured within thirty (30) days
after Transave receives written notice thereof by PARI referencing this
Section 3.3, specifying in detail

 

12

--------------------------------------------------------------------------------


 

the amount of Project Fees alleged to be unpaid and a calculation thereof, and
providing all relevant supporting documentation evidencing such calculation,
then Transave shall not have the right to use such specific Project Intellectual
Property and Project Data that was conceived or developed by PARI that was not
paid for in accordance with the Work Plan by Transave.  In such event, however,
it is understood that Transave shall retain the right to use and Exploit other
Project Intellectual Property and Project Data that Transave has fully paid for
in accordance with the Work Plan and this Article 3.

 

3.4                               Scientific Records.  PARI shall maintain
laboratory notebooks and all technical, scientific, accounting and other records
in sufficient detail and which shall reflect work done, results achieved,
intellectual property developed, including all data in the form required by
Applicable Laws and Standards, which shall be kept for three (3) years after
completion or termination of the respective Work Plan or any longer period
mandated by Applicable Laws and Standards.  However, records supporting the
relevant PARI Patent Rights and the Project Intellectual Property shall be kept
for the longer of a period of fifteen (15) years after First Commercial Sale of
Drug Product in any country in the Transave Territory or 20 years from the date
of filing of any intellectual property related to this project or a longer
period mandated by Applicable Laws and Standards.

 

3.5                               Patent Protection.  Except as set forth in
Section 3.6 with respect to the Joint Patents, PARI has the sole discretion and
responsibility, at its expense, to prepare, file, prosecute, maintain, defend,
and enforce any patent applications and patents, as applicable, to PARI
Intellectual Property and Project Intellectual Property.  TRANSAVE has the sole
discretion and responsibility at its expense, to prepare, file, prosecute,
maintain, defend, and enforce any patent applications and patents, as
applicable, to TRANSAVE Intellectual Property. In any case and pursuant to this
Section 3.5, TRANSAVE shall not, without PARI’s prior written consent, to be
withheld in its sole discretion, prepare, file, prosecute, maintain, defend, or
enforce any patent applications and patents, as applicable, relating to the
Device or any other eFlow or otherwise incorporate PARI Intellectual Property
and/or the Project Intellectual Property, including but not limited to eFlow, or
PARI’s proprietary TouchSpray® Technology.  In any case and pursuant to this
Section 3.5, PARI shall not, without Transave’s prior written consent, to be
withheld in its sole discretion, prepare, file, prosecute, maintain, defend, or
enforce any patent applications and patents, as applicable, relating to the Drug
Product.

 

3.6                               Joint Patents.  PARI and Transave are
currently discussing the potential of filing a joint patent application (the
“Joint Patent”).  The Parties hereby agree that no Joint Patent application
shall be filed without (i) the consent of the other Party and (ii) the Parties
having entered into an Addendum to this Agreement outlining the respective
rights and obligations, including provisions regarding ownership, rights of use,
restrictions of use, prosecution, enforcement and defense, with respect to the
Joint Patent.

 

Article 4 — Commercial License

 

4.1                               Commercial License

 

4.1.1                     Exclusive Grant in Transave Field.  During the Royalty
Term, PARI hereby grants Transave a royalty-bearing exclusive right and license
in the Transave Territory, (with the right to grant and authorize sublicenses,
except with respect to [***] which PARI shall sublicense at Transave’s request
according to Section 4.1.4, provided (x) such Sublicensees agree to be bound by
the terms of this Agreement, (y) Transave shall nonetheless remain liable to
PARI for any breach by a Sublicensee of this Agreement and (z) such Sublicensee
is not a PARI Competitor pursuant to Section 4.1.3 below), under PARI
Intellectual Property and Project Intellectual Property to Exploit (subject to
Section 4.1.1 below) the Device for use with the Drug Product in the Transave
Field; provided, however, that Improvements are governed by Section 2.5.2.  For
clarity, the license of this Section 4.1.1 shall be

 

13

--------------------------------------------------------------------------------


 

exclusive, except with respect to the [***], in the Transave Field even as to
PARI, and PARI shall not practice itself, nor grant to a third party, any rights
with respect to PARI Intellectual Property or Project Intellectual Property for
use in the Transave Field in the Transave Territory, except with respect to the
[***].  Upon expiration of the Royalty Term, the foregoing license shall be
rendered non-exclusive, fully paid-up and royalty-free, on a country-by-country
basis; provided, however, that upon Transave’s written request, such license
shall remain exclusive, on a country-by-country basis, subject to Transave’s
continued payment of royalties for such country as set forth in Section 6.1 of
this Agreement.

 

4.1.2                     Manufacturing Rights.  Transave covenants that it
shall not, and it shall cause its Affiliates and permitted Sublicensees not to,
exercise rights to manufacture the Device for use with the Drug Product, the
Device, the Device Accessories or any components of any of the foregoing under
the license of this Section 4.1 except pursuant to a fully executed Commercial
Supply Agreement as set forth in Section 8.9 of this Agreement.

 

4.1.3                     Restriction of Certain Sublicenses.  Transave shall
not grant to a PARI Competitor a sublicense under the PARI Intellectual Property
without PARI’s prior written consent.  For such purposes a “PARI Competitor”
shall mean an entity identified in Exhibit 4.1 hereto.

 

4.1.4                     Sublicense of [***].  Transave acknowledges that a
portion of the PARI Intellectual Property includes PARI’s rights under the Third
Party License Agreement.  In the event Transave transfers or sublicenses the
license granted in this Section to a third party, such rights shall be excluded
from such transfer or sub-license.  However, in the event that Transave
transfers or sublicenses to a third party any of the license rights granted in
this Section 4.1, upon Transave’s request, PARI shall directly grant to such
third party a sublicense of PARI’s rights under the Third Party License
Agreement for no additional consideration, other than that already due to PARI
under this Agreement with respect to any transfer or sublicense of rights
granted to Transave in this Section 4.1.  Such transfer or sublicense shall be
subject to the terms and conditions of this Agreement.

 

4.2                               Exclusivity of Efforts.  The Parties
acknowledge and agree that nothing contained in this Section 4.2 shall limit
PARI from researching, developing, manufacturing, or commercializing medical
devices (including existing devices) as stand alone devices outside of the
Transave Field other than the Device (subject to PARI’s obligations under
Section 2.6).

 

(a)                                 Non-Compete.  Subject to
Section 4.2(b) below and the AKITA Rights, during the Term of this Agreement,
PARI agrees that it and its Affiliates shall not compete with Transave (x) in CF
and/or Bronchiectasis with a Competing Nebulizer in the Transave Field, within
the Transave Territory, or (y) otherwise engage in the research, development,
manufacture and/or commercialization of amikacin for pulmonary administration
using a Competing Nebulizer.  In addition, during the term of this Agreement,
PARI agrees that it and its Affiliates shall not compete with Transave or
otherwise engage in the research, development, manufacture and/or
commercialization of any liposomal formulation of tobramycin, ciprofloxacin and
levofloxacin for pulmonary administration, provided, however, that the foregoing
restrictions in this sentence shall not apply with respect to (i) the right of
any third party licensee (but only to the extent such right is existing and in
effect as of the Effective Date) to research, develop, manufacture and/or
commercialize any liposomal formulation of tobramycin, ciprofloxacin and
levofloxacin for pulmonary administration pursuant to any licensing agreements
entered into by PARI or its Affiliates prior to the date of this Agreement, and
(ii)  the right of PARI and its Affiliates to enter into additional agreements
that would be necessary or useful to exploit, but do not expand, existing rights
under such licensing agreements referred to in (i), such as testing agreements,
and clinical and commercial supply

 

14

--------------------------------------------------------------------------------


 

agreements, with any such third party licensee related to the research,
development and manufacture and/or commercialization of products generated
pursuant to those respective licensing agreements,; except the foregoing
restrictions in this sentence shall apply, notwithstanding (i) or (ii), with
respect to any research, development, manufacture and/or commercialization of
any such liposomal formulations for pulmonary administration using a Nebulizer
that includes any developments or optimizations generated under Feasibility
Statement of Work No. 3.  Notwithstanding the foregoing, the Parties acknowledge
and agree that PARI is able to supply medical device product information to
customers and sell medical devices other than Competing Nebulizers to customers
and patients indicated to deliver amikacin for any indication (including
clinical development and clinical research), including CF and Bronchiectasis,
and that such uses shall not conflict with the prohibitions of this
Section 4.2(a).

 

(b)                                 Transave Diligence.  PARI’s obligations
under Section 4.2(a) shall be conditioned upon Transave complying with its
diligence obligations as set forth in Sections 7.1 and 7.2.

 

(c)                                  During the term of this Agreement, Transave
agrees that it and its Affiliates shall not compete with PARI or otherwise
engage in the  research, development manufacture and/or commercialization of any
liposomal formulation of cyclosporin.

 

4.3                               Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to any section of this Agreement are, and shall be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, 11 U.S.C. §
101 et seq., licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code.  The parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.

 

Article 5 — Upfront License Fee and Milestones

 

5.1                               Upfront License Fee.  After execution of this
Agreement and within thirty (30) days after receipt of written notice of PARI’s
election under Section 5.3(a), Transave shall pay PARI (a) [***] either in cash,
or the equivalent in Qualified Stock, or a combination of cash and Qualified
Stock, at PARI’s option as provided in section 5.3(a) below, plus (b) the
equivalent of [***] in Qualified Stock, as an upfront license fee.

 

5.2                               Milestones.  In further consideration of the
rights and license granted by PARI under this Agreement, Transave agrees to make
the following milestone payments to PARI, upon the first achievement of the
corresponding events set forth below by or under authority of Transave, within
thirty (30) days after Transave’s receipt of written notice of PARI’s election
under Section 5.3(b) below.  For avoidance of doubt, each Milestone Payment is
payable only once.

 

MILESTONE EVENT

 

MILESTONE
PAYMENT

1.              Receipt of any positive trial report from the first Phase IIb
Trial that are sufficient to support the advancement of Drug Product development
with the Device into the first Phase III Trial

 

[***] either in cash, Qualified Stock or a combination of cash and Qualified
Stock; plus [***] in Qualified Stock

 

15

--------------------------------------------------------------------------------


 

2.              Initiation of the first Phase III Trial of Drug Product with the
Device

 

[***] either in cash, Qualified Stock or a combination of cash and Qualified
Stock

3.              First Acceptance of MAA (or equivalent) submission in the US for
such Drug Product with the Device

 

[***] either in cash, Qualified Stock or a combination of cash and Qualified
Stock

4.              First receipt of Marketing Approvals in the United States for
both (i) such Drug Product and (ii) the Device

 

[***] either in cash, Qualified Stock or a combination of cash and Qualified
Stock

5.              First receipt of Marketing Approvals in the first of the Major
EU Countries for both (i) such Drug Product and (ii) the Device, in the same
Major EU Country

 

[***] either in cash, Qualified Stock or a combination of cash and Qualified
Stock

Total

 

€4,300,000

 

5.3                               Equity Issuances.  Subject to the limitations
set forth in Sections 5.3(d) and 5.3(e) below, PARI may elect, as set forth
below, to receive any or all of the payments set forth in Sections 5.1 and 5.2
above in the form of Qualified Stock in lieu of cash, as set forth below in this
Section 5.3.

 

(a)                                 Upfront License Fee.  Within thirty (30)
days of the execution of this Agreement and provided PARI has received the
information set forth in paragraphs (b)(iii) and (iv) below, PARI shall notify
Transave in writing whether or not it elects to receive Qualified Stock in lieu
of the upfront license fee payment of [***] set forth in Section 5.1(a) above. 
If PARI fails to make its election within such thirty (30) days and provided
PARI has received the information set forth in paragraphs (b)(iii) and
(iv) below, then Transave may, in its sole discretion, make such payment in
cash, Qualified Stock or a combination of cash and Qualified Stock, in the
manner set forth in Section 5.3(c) below.

 

(b)                                 Milestone Payments.  Promptly following the
occurrence of each of the Milestone Events specified in Section 5.2 above,
Transave shall provide to PARI (i) written notification that such milestone
event has occurred; (ii) to the extent not previously provided, a summary of the
terms of the Qualified Stock that PARI may elect to receive in connection
therewith; (iii) to the extent not previously provided, copies of any voting
agreement or co-sale agreement to

 

16

--------------------------------------------------------------------------------


 

which other holders of such Qualified Stock are parties, as well as any other
document restricting the transferability of such shares of Qualified Stock; and
(iv) such financial or other information reasonably requested by PARI.  For the
avoidance of doubt, all materials and other information provided to PARI
pursuant to this Section 5.3 shall be deemed to be Confidential Information
subject to Article 11 of this Agreement.  PARI shall, within thirty (30) days
after Transave’s delivery of the foregoing information, notify Transave in
writing whether or not it elects to receive Qualified Stock in lieu of the cash
milestone payment applicable to such milestone event.  If PARI fails to make its
election within such thirty (30) days, then Transave may, in its sole
discretion, make such payment in cash or Qualified Stock, in the manner set
forth in Section 5.3(c) below.

 

(c)                                  Calculation of Number of Shares of
Qualified Stock. For purposes of determining how many shares of Qualified Stock
shall be issuable in connection with a payment to be made in Qualified Stock
hereunder, such number shall be determined by (i) converting the cash payment
applicable to the upfront license fee or Milestone Event, as specified in
Sections 5.1 and 5.2 above, respectively, into its US Dollar equivalent
(determined using the average daily exchange rate for the US Dollar, as quoted
in the Wall Street Journal, for the ten (10) business days preceding the date on
which Transave receives PARI’s election pursuant to Section 5.3(a) or
Section 5.3(b) above, as applicable, or, in the event that no such election is
received, the ten (10) business days following the expiration of the thirty (30)
day period set forth in Section 5.3(a) or Section 5.3(b) above, as applicable)
and (ii) dividing such result by the Qualified Stock Price.  By way of
illustration, assuming that (i) PARI elected to receive the milestone payment of
[***] for Milestone Event 3 in Section 5.2 above in the form of Qualified Stock,
(ii) the average daily exchange rate for the US Dollar for the ten (10) business
days preceding the date on which Transave received PARI’s election was $1.45,
(iii) the Qualified Stock was the Company’s Series D Convertible Preferred Stock
and (iv) the Qualified Stock Price was $0.2001 per share, then the number of
shares of Qualified Stock that would be issued with respect to such milestone
payment would be $[***] divided by $0.2001, which is equal to [***] shares of
Series D Convertible Preferred Stock.

 

(d)                                 Conditions to Issuance of Equity.  In the
event that Transave issues Qualified Stock to PARI hereunder, the share
certificate(s) evidencing such Qualified Stock shall be endorsed with customary
securities legends, and the issuance of such Qualified Stock shall be subject to
applicable federal and state securities laws and the restrictions and other
terms of Transave’s bylaws and other organizational documents.  In addition,
PARI must as a condition precedent to the receipt of such Qualified Stock: 
(i) if requested by Transave, agree to become bound by any voting agreement,
co-sale agreement or other transfer restrictions applicable to the other holders
of such Qualified Stock and (ii) make such additional representations and
warranties at the time of the issuance of such Qualified Stock as may be
reasonably requested by Transave to ensure compliance with applicable federal
and state securities laws.  In the event Transave has completed an initial
public offering of its capital stock prior to the occurrence of a Milestone
Event for which PARI would be entitled to elect to receive Qualified Stock in
lieu of a cash milestone payment, or Transave otherwise reasonably concludes
that it is unable to comply with applicable federal and state securities laws in
connection with any particular issuance of Qualified Stock to PARI pursuant to
this Section 5.3, Transave shall have no obligation to issue such Qualified
Stock, but if such Qualified Stock is not issued, Transave shall pay PARI the
amount of [***] (for the upfront license fee set forth in Section 5.1), [***]
(for Milestone Event 1 set forth in Section 5.2), [***] (for Milestone Events 2
and 5 set forth in Section 5.2), [***] (for Milestone Event 3 set forth in
Section 5.2) or [***] (for Milestone Event 4 set forth in Section 5.2), as
applicable, upon the occurrence of the obligation to pay the upfront license fee
or milestone payment specified in Section 5.1or in Subsections 1 through 5 of

 

17

--------------------------------------------------------------------------------


 

Section 5.2 above, as applicable, within thirty (30) days of Transave reasonably
concluding that it is unable to issue such Qualified Stock.  For the avoidance
of doubt, Transave’s obligation to issue Qualified Stock under this Section 5.3
shall not apply to an initial public offering of Transave’s capital stock, and
shall only apply with respect to the Qualified Stock issued in the Most Recent
Qualified Financing but not to any warrants, promissory notes or other
securities which may be issued concurrently to the investors in such Most Recent
Qualified Financing.

 

(e)                                  Effect of Sale of Business Transaction.  In
connection with any Sale of Business Transaction which closes prior to any
particular issuance to PARI of Qualified Stock, the successor in interest to
Transave shall have the option (but not the obligation) to assume Transave’s
obligation to issue Qualified Stock pursuant to this Section 5.3 by issuing
capital stock of the successor in interest at the applicable conversion ratio
for the Qualified Stock in such Sale of Business Transaction, subject to PARI
having (x) received documents and information with respect to the capital stock
of such successor in interest substantially similar to the documents and
information set forth in Sections 5.3(b)(ii), 5.3(b)(iii) and 5.3(b)(iv) above
and (y) agreed in writing within thirty (30) days of receipt of all such
documents and information that it elects to receive capital stock of the
successor in interest as the method of payment.  If such successor in interest
does not elect to assume such obligation or PARI has not elected to receive
capital stock of such successor in interest, then such successor in interest
shall immediately pay PARI the amount of [***] (for the upfront license fee set
forth in Section 5.1), [***] (for Milestone Event 1 set forth in Section 5.2),
[***] (for Milestone Events 2 and 5 set forth in Section 5.2), [***] (for
Milestone Event 3 set forth in Section 5.2) or [***] (for Milestone Event 4 set
forth in Section 5.2), as applicable, upon the occurrence of the obligation to
pay the upfront license fee or milestone payment specified in Section 5.1 or in
Subsections 1 through 5 of Section 5.2 above, as applicable, and PARI shall have
no right to capital stock or equity of Transave or such successor in interest
thereafter.

 

Article 6 — Royalties

 

6.1                               Royalties for Drug Products.  In further
consideration of the rights and license granted by PARI under this Agreement,
during the Royalty Term, subject to the terms and conditions of this Agreement,
Transave agrees to pay PARI a royalty equal to [***] of the Net Sales of Drug
Product sold by Transave, its Affiliates or Sublicensees.  Such royalties shall
be paid in accordance with Section 9.2 below.

 

6.2                               Combination Products.  In the event (i) a Drug
Product is sold in combination with the Device or other components for a single
price, or (ii) a Drug Product is sold in combination with services or other
products, amounts invoiced for such combination sales for purposes of
calculating Net Sales of the Drug Product in such combination shall be
reasonably allocated between such amounts attributable to the Drug Product and
amounts attributable to the Device, other components, services or other products
(“Non-Royalty Components”), by or under authority of Transave.  Such allocation
shall be based on the relative value(s) of the Drug Product and of the
Non-Royalty Components, and if the Parties are unable to agree on such
allocation, the allocation shall be determined in accordance with Article 14.

 

6.3                               Annual Minimum Royalties.  During the Royalty
Term, Transave shall pay to PARI an Annual Minimum Royalty in US dollars in
accordance with Section 9.3 below; provided, however, that, in the event
Transave has permanently discontinued to Exploit the Drug Product for CF in
accordance with Section 7.1(a), then the Annual Minimum Royalty shall no longer
be applicable for the Drug Product for CF but the obligation to pay Annual
Minimum Royalties for the Drug Product for Bronchiectasis shall remain in
effect.

 

18

--------------------------------------------------------------------------------


 

(a)           Determining the Annual Minimum Royalty.

 

(i)    The “Annual Minimum Royalty” shall be determined by the following table.

 

Year of Sales

 

Annual Minimum Royalty

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

(b)           Failure to pay Annual Minimum Royalty.  In the event Transave does
not pay the Minimum Royalty Payment due under Section 6.3(a) above when due,
PARI shall have the right to (i) render non-exclusive the license set forth in
Section 4.1.1 upon written notice to Transave and failure to cure within sixty
(60) days, and the non-compete obligations set forth in Section 4.2(a) shall
immediately cease and (ii) terminate immediately the license set forth in
section 4.1.1 for CF or Bronchiectasis, as applicable, if the Minimum Royalty
Payment (plus all interest due pursuant to Section 9.5) plus an amount equal to
[***] of the then applicable Minimum Royalty Payment has not been paid within
six (6) months of the initial due date of the Minimum Royalty Payment; provided,
however, that if all such payments have been made by Transave to PARI within
such six (6) months period, then the license shall become exclusive again and
the non-compete obligations set forth in Section 4.2(a) shall be reinstated
immediately, as of the date of payment.  The royalty rates set forth in this
Article 6 shall remain unchanged due to the license of Section 4.1.1 becoming
non-exclusive.

 

6.4          Infringement or Misappropriation of Third Party Rights.  In the
event of an actual or threatened infringement action pertaining to the Device,
which causes, or could reasonably be expected to cause, Transave’s use of the
Device to be disrupted, PARI shall, at its option and on a country by country
basis, (i) provide Transave with access to components or entire nebulizers which
are functionally equivalent to the infringing elements of the Device while still
meeting the Specifications, without additional charge (“Option 1”); (ii) modify
the infringing portions of the Device to avoid the infringement while still
meeting the Specifications (“Option 2”); or (iii) obtain a license for Transave
to continue use of the Device for the Term of this Agreement, and pay for any
additional fee required for a license with the Third Party Controlling the
Intellectual Property which is infringed or misappropriated by the Device
(“Option 3”).  In the event PARI reasonably believes it to be Necessary (defined
below) to proceed with obtaining a license for Transave as described above in
Option 3, then PARI shall contribute up to a maximum amount of [***] in the
aggregate of all Royalties paid by Transave to PARI pursuant to this Agreement
towards the cost of such license.  If at any time the anticipated costs for PARI
to comply with Option 3 exceeds [***] in the aggregate of all Royalties paid by
Transave to PARI pursuant to this Agreement, then PARI shall so notify Transave
and Transave shall pay such additional amounts in order for PARI to secure such
Necessary license.  “Necessary” shall mean a determination by PARI after good
faith consultation with Transave that a license would be prudent given the
potential to resolve any claims or potential claims of Intellectual Property
infringement or misappropriation.

 

19

--------------------------------------------------------------------------------


 

Article 7 — Development, Regulatory and Commercialization Roles and
Responsibilities

 

7.1          Transave Development and Commercialization Diligence for CF.

 

(a)           Transave agrees to use Commercially Reasonable Efforts to pursue
the clinical development of and to obtain Marketing Approval for CF for the Drug
Product intended for use with the Device in one (1) or more countries (and at
least in the United States), and after obtaining such Marketing Approval, to use
Commercially Reasonable Efforts to market and sell the Drug Product with the
Device in all countries in which it has been approved, except that Transave may,
in its sole discretion, permanently discontinue: development, seeking regulatory
approval, or commercialization based on: safety issues, negative and/or
unfavorable clinical trial results, lack of commercial viability, strength of
competitors prohibiting an effective marketing of the Drug Product in the
marketplace, or weak financial forecasts; provided, however, that in such event
Transave shall immediately notify PARI in writing of such decision and in such
case CF shall no longer be included in the Transave Field and PARI’s obligations
under Section 4.2(a) shall no longer apply as to CF.  Until such first Marketing
Approval, provided that the license of Section 4.1.1 remains exclusive
hereunder, Transave shall provide PARI, at least semi-annually through the JSC,
with detailed reports of the progress of its development of Drug Products for
use with the Device and plans for its development and commercialization thereof
in the upcoming year.  The JSC shall discuss such reports and plans and Transave
shall duly consider any comments thereon provided by PARI, provided that the
Parties agree that Transave shall retain sole control of its development efforts
hereunder and its plans therefor.  For clarity, it is understood that the
obligation to use Commercially Reasonable Efforts as set forth in this Section
7.1 shall apply to any Affiliates and/or permitted Sublicensees who are
responsible for development of Drug Products for use with the Device, and
Transave shall share reports and plans from such Affiliates and/or permitted
Sublicensees with PARI at least annually through the JSC in the same manner as
for reports and plans of its own development.  This Section 7.1 shall also apply
to any permitted successors and assigns of Transave under this Agreement. 
Transave’s breach of this Section 7.1(a) shall be deemed a material breach of
this Agreement.

 

(b)           The Parties agree that Transave will use Commercially Reasonable
Efforts to meet the following milestones with respect to CF:

 

Milestone
Activity

 

Milestone
Deadline

1. Diligence Milestone 1: first Phase III Trial for CF begins

 

[***]

 

 

 

2. Diligence Milestone 2: first submission of an MAA application for CF in the
Transave Territory

 

[***]

 

To the extent Transave does not meet a milestone listed above within the stated
time period or the dates listed below, other than any failure resulting directly
from a breach of this Agreement by PARI, then, subject to the provisions of
Section 7.3, PARI shall have the option, in its sole discretion, to take the
applicable action set forth below.  Such option must be exercised by written
notice to Transave (the “Diligence Termination Notice”), and shall become
effective on the thirtieth (30th) day following the date of the Diligence
Termination Notice.  PARI shall have the option to:

 

(i)    with respect to Diligence Milestone 1 above, terminate its obligation not
to compete with Transave in CF as set forth in Section 4.2 of this Agreement
only.  In the event Transave has still not achieved Diligence Milestone 1 by
[***], then the license granted by PARI to

 

20

--------------------------------------------------------------------------------


 

Transave under this Agreement shall be rendered non-exclusive with regard to CF
only.  In the event Transave still has not achieved Diligence Milestone 1 by
[***], then PARI shall have the option to terminate the licenses granted by PARI
to Transave under this Agreement with regard to CF only by providing written
notice to Transave thereof;

 

(ii)   with respect to Diligence Milestone 2 above, terminate its obligation not
to compete with Transave in CF as set forth in Section 4.2 of this Agreement
only.  In the event Transave has still not achieved Diligence Milestone 2 by
[***], then the licenses granted by PARI to Transave hereunder shall be rendered
non-exclusive with regard to CF only.  In the event Transave still has not
achieved Diligence Milestone 2 by [***], then PARI shall have the option to
terminate the license granted by PARI to Transave under this Agreement with
regard to CF only by providing written notice to Transave thereof;

 

7.2          Transave Development and Commercialization Diligence for
Bronchiectasis.

 

(a)           The Parties agree that Transave will use Commercially Reasonable
Efforts to meet the following milestone with respect to Bronchiectasis:

 

Milestone
Activity

 

Milestone
Deadline

1. Diligence Milestone 1: Last patient to complete the Phase II Trial for
Bronchiectasis

 

[***]

2. Other Diligence Milestones: see below

 

 

 

Within one hundred eighty (180) days following the final results of the Phase II
Trial for Bronchiectasis, the Parties, acting in good faith, will negotiate
additional milestones that meet reasonable industry standards.  If no additional
milestones are agreed to within such time period, and the lack of milestones is
not mutually agreed by both parties, then at PARI’s option, PARI may by
providing prompt written notice to Transave, (i) make the license granted to
Transave under this Agreement non-exclusive and PARI’s non-compete obligations
set forth in Section 4.2 shall terminate or (ii) terminate the license granted
to Transave under this Agreement, in each case solely with respect to
Bronchiectasis.

 

If Transave fails to meet a milestone within the applicable time period, other
than any failure resulting from a breach of this Agreement by PARI, then,
subject to the provisions of Section 7.3, PARI shall have the option to render
Transave’s license hereunder non-exclusive solely with respect to Bronchiectasis
and to terminate its obligation not to compete with Transave in Bronchiectasis
as set forth in Section 4.2 of this Agreement.  Such option must be exercised by
sending the Diligence Termination Notice to Transave, and shall become effective
on the thirtieth (30th) day following the date of the Diligence Termination
Notice.  If such milestone is still not met within twelve (12) months of the
applicable time period, other than any failure resulting from a breach of this
Agreement by PARI, then, subject to the provisions of Section 7.3, PARI shall
have the option to terminate the license granted to Transave under this
Agreement with respect to Bronchiectasis only by providing written notice
thereof to Transave.

 

(b)           For the avoidance of doubt, subject to the provisions of Section
7.2(a), nothing in this Agreement shall impart any obligation on Transave to
pursue the indication of Bronchiectasis, and Transave’s activity or lack of
activity with respect to Bronchiectasis shall not affect in any way Transave’s
rights in and to CF or any Secondary Indication.

 

21

--------------------------------------------------------------------------------


 

7.3          Updated Milestones.  In the event Transave is unable to achieve the
milestones set forth in Sections 7.1(b) and/or 7.2(a), as applicable, because of
a breach of PARI of this Agreement, or in the case the Phase II or the Phase III
Trial has to be repeated or there are documented clinical holds or delays caused
by requests of the Regulatory Authorities preventing Transave from proceeding,
then the due dates set forth above for such Milestones shall be reasonably
adjusted to account for such factors pursuant to mutual agreement of the
Parties.

 

7.4          Manufacture of Drug Product and Device.  As between the Parties,
(i) Transave shall have the exclusive right to manufacture (or have
manufactured) Drug Product for any and all purposes (including without
limitation, for use with the Device, for clinical and for commercial use); and
(ii) PARI shall have the exclusive right to manufacture Devices for use with the
Drug Product, for clinical and for commercial use, except as otherwise may be
provided in the Commercial Supply Agreement.

 

7.5          Supply of Devices for Clinical Trials.  PARI shall supply Transave
or its designee with all Devices, and Device Accessories, to the extent
applicable, required for the conduct of clinical trials.  Devices shall meet the
Specifications.  The manufacturing and supply of such Devices by PARI shall
comply with Article 8 below.

 

(a)           Price.  The price charged by PARI for such Devices and related
parts shall be equal to the prices set forth on Exhibit 7.5(a) for clinical
supply of the Devices.

 

(b)           Initial Forecast.  An initial forecast of the Devices, including
delivery dates, anticipated to be required by Transave for clinical trials is
set forth in Exhibit 7.5(b).  Such forecast shall not be binding on either
Party, unless and until such quantities and dates are confirmed in written
purchase orders issued by Transave and accepted by PARI or set forth in a Work
Plan executed by the Parties.  Transave agrees to provide PARI a lead time of at
least two (2) months.

 

(c)           Accessories.  The provisions of this Section 7.5 apply equally to
Device Accessories.

 

7.6          Regulatory Matters.

 

(a)           General.  As between the Parties, (i) Transave shall be
responsible for, and shall control all filings and interactions with Regulatory
Authorities with respect to the Drug Products, and Transave shall control all
clinical and regulatory strategy for the Drug Products; and (ii) PARI shall be
responsible for, and shall control all filings and interactions with Regulatory
Authorities with respect to the Device, and PARI shall control all clinical and
regulatory strategy for the Device.  Any MAAs, Marketing Approvals, INDs, or
other regulatory submissions, filings, approvals and documentation
(collectively, “Regulatory Filings”) shall be submitted solely in the name of,
and exclusively owned by, (x) Transave or its designee with respect to the Drug
Product and (y) PARI or its designee with respect to the Device.  Each Party
agrees to cooperate with, and provide reasonable assistance to the other Party,
in the preparation of such Regulatory Filings, at the other Party’s expense.

 

(b)           Approvals for Device for Clinical Trials.  PARI represents,
warrants and covenants that, with respect to the Present Device, it has been
granted a 510(k) marketing clearance in the US and a CE mark in the European
Union.  Attached hereto as Exhibit 7.6(b) is a list of all countries in which
PARI has obtained or is seeking Marketing Approval for the Present Device and
PARI shall keep Transave informed of any change in status.  Transave shall give
reasonable weight to this list when choosing countries in which to conduct
future clinical trials.  If Transave chooses to

 

22

--------------------------------------------------------------------------------


 

conduct a clinical trial in a country in which the current status of approval is
not adequate to allow Transave to conduct a clinical trial, then PARI hereby
agrees to reasonably cooperate with Transave, at Transave’s expense, in order to
obtain the applicable regulatory approvals in such country to allow Transave to
use the Device for clinical trials in such country.

 

(c)           Regulatory Inspections and Requests.      Transave and PARI shall
cooperate in good faith with respect to the conduct of any inspections required
by any Regulatory Authority of a Party’s site and facilities related to
Transave’s clinical trials regarding Devices.  Each Party shall promptly provide
to the other Party a summary of any inspectional observations, inspection
reports issued by a Regulatory Authority, or responses to a Regulatory
Authority’s inspectional observations or report related to such clinical trial. 
PARI agrees to promptly and timely respond to all requests from Regulatory
Authorities and to promptly notify Transave about such requests.

 

7.7          Adverse Event Reporting.  Unexpected serious adverse events that
are made known to either party and that are considered to be related to the Drug
Product or the Device, shall be reported to the other Party on an expedited
basis, and at least within forty-eight (48) hours from the notification of an
institutional review board (IRB), Regulatory Authority or participating
investigators and in any case not longer than five (5) business days after the
event was made known.  An unexpected adverse experience is defined as any
adverse drug experience, the specificity or severity of which is not consistent
with the current Investigator Brochure for a clinical trial, or, if an
Investigator Brochure is not required or available, the specificity or severity
of which is not consistent with the risk information described in the general
investigational plan or elsewhere in the current application, as amended. 
Unexpected, as used in this definition, refers to an adverse drug experience
that has not been previously observed (e.g., included in the Investigator
Brochure) rather than from the perspective of such experience not being
anticipated from the pharmacological properties of the pharmaceutical product. 
In the case of a clinical trial, an unexpected serious adverse event would, for
example, be as assessed by the investigator and or the sponsor or authorized
person without breaking the blind and would qualify for expedited reporting.  An
unexpected serious adverse event shall be reported by Transave to the
appropriate institutional review board, Regulatory Authority, investigator and
PARI.

 

7.8          Recalls.

 

(a)           Each Party shall promptly notify the other Party in writing if any
Regulatory Authority or other governmental agency having jurisdiction requests
or orders it to conduct a Recall of any Device, or if PARI determines to
undertake a Recall of any Device voluntarily.  Prior to the beginning of any
such Recall, the Parties agree to discuss the Recall process.  Promptly after
being notified of such Recall, but in no event later than may be required to
permit PARI to meet applicable Regulatory Requirements, Transave shall provide
PARI with reasonable assistance in connection with such Recall as requested by
PARI.

 

(b)           If PARI is required or determines to effect any such Recall, then
PARI shall solely manage such Recall and be responsible for (i) the cost of
notifying end users; (ii) costs associated with the collection and shipment from
end users of the Devices subject to such recall; and (iii) costs of replacing
such Devices including the cost of shipping the replacement Devices to the
affected end users.

 

(c)           Transave shall promptly notify PARI in writing if any Regulatory
Authority or other governmental agency having jurisdiction requests or orders it
to conduct a Recall of the Drug Product, or if it determines to undertake a
Recall of the Drug Product voluntarily.  Prior to the beginning of any such
Recall, the Parties agree to discuss the Recall process.  Transave shall solely

 

23

--------------------------------------------------------------------------------


 

manage such Recall and be responsible for (i) the cost of notifying end users;
(ii) costs associated with the collection and shipment from end users of the
Drug product subject to such Recall; and (iii) costs of replacing the Drug
Product, including the cost of shipping the replacement Drug Product to the
affected end users.

 

Article 8 — Supply of Devices by PARI for Clinical Use

 

8.1          Delivery.  PARI agrees to deliver those quantities of Devices and
Device Accessories thereof ordered by Transave for clinical trials, FCA
(Incoterms 2000) PARI’s facilities in Germany, by the delivery dates set forth
in a purchase order in accordance with reasonable shipping instructions provided
by Transave.  The purchase order shall specify the quantity of Device to be
supplied, the supply schedule and the study sites, distributors or other site(s)
to which delivery shall be made.  PARI shall arrange for shipping and insurance,
to be paid by Transave, and carry out all customs formalities necessary to
export the shipment. The Devices shall be shipped, at Transave’s expense,
packaged in containers in accordance with the Specifications or as otherwise
agreed by the Parties in writing, to Transave or its local country designee, or
study site(s) as specified by Transave at the time of ordering the Devices,
provided, however, that it will not be required to deliver Devices to more than
one (1) centralized location in any given country (except for the United
States), unless otherwise agreed by PARI.  PARI shall cooperate with Transave,
and provide Transave with all necessary documentation and assistance (to the
extent PARI has experience as to the importation of Devices into such country),
at Transave’s expense, with respect to importation of the Devices into any
country of the Transave Territory.

 

8.2          Payment.  PARI shall submit an invoice to Transave upon shipment of
Devices ordered hereunder, reflecting the price therefor as set forth in Exhibit
7.5(a).  All invoices shall state the aggregate and unit price for such Devices
in a given shipment, plus any insurance, taxes or other costs incident to the
purchase or shipment initially paid by PARI but to be borne by Transave
hereunder.  Other than amounts disputed in good faith, Transave shall pay PARI
such invoiced amounts that are due hereunder within (30) days from the date of
shipment.

 

8.3          Acceptance.

 

(a)          At the same time it delivers Devices to Transave under Section 8.1,
PARI shall deliver to Transave the following documentation: (a) the order number
of the delivered Devices and Device Accessories; (b) with respect to the United
States only, a Certificate of Conformance, and with respect to the European
Union only, a Quality Certificate; and (c) any documentation that PARI
customarily includes in shipments of such Device and/or Device Accessories. 
Transave may, but shall not be obligated to, inspect and test Devices delivered
by PARI hereunder.  If on such inspection Transave discovers that any Device
shipped hereunder fails to conform with the Specifications or otherwise fails to
conform to the requirements of this Agreement, Transave may provide written
notice to PARI specifying in reasonable detail the manner in which such Device
fails to meet the foregoing requirements, and shall promptly send to PARI a
representative sample of the nonconforming Device.  Transave or its designee
shall retain the rejected Devices pending PARI’s analysis thereof and the
resolution of any disagreement regarding the nonconformance of such Devices.

 

(b)          At its sole cost and expense, PARI shall replace Devices
appropriately rejected in accordance with this Section 8.3 by Transave or its
designees.

 

24

--------------------------------------------------------------------------------


 

(c)          Subject to this Section 8.3 above and 8.4, Devices shall be deemed
accepted if no notice to the contrary is received by PARI within thirty (30)
days of receipt of such Devices by Transave.  It is understood that the
warranties given by PARI in Section 8.5 shall survive any failure to reject
under this Section 8.3.

 

8.4          Latent Defects.  As soon as either Party becomes aware of any
defect in Devices delivered by PARI that are not discoverable upon a reasonable
inspection or incoming quality assurance testing as set forth in the
Specifications, it shall immediately notify the other Party in writing, and the
applicable provisions of Section 8.5 shall apply.  Notwithstanding the
foregoing, in the event that Transave fails to reject a Device within thirty
(30) days after it actually becomes aware of any latent defect therein
(including, without limitation, by way of written notice from PARI), Transave
shall be deemed to have accepted such Device and Section 8.5 shall not apply to
such Product with respect to that latent defect only.

 

8.5          Replacement.  If any Device fails to work in the patient’s
possession, Transave shall provide a replacement directly to patient, and PARI
shall provide a replacement to Transave within thirty (30) days of notice by
Transave, and all replacements covered by PARI’s warranty shall be provided at
PARI’s sole cost and expense subject to PARI’s right to dispute such replacement
as set forth hereafter.  In the event that PARI in good faith does not agree
with Transave that any Devices returned by Transave are in fact nonconforming,
then within ten (10) business days after receipt of such Devices, PARI shall
notify Transave in writing of such disagreement. The Parties shall thereafter
attempt in good faith to settle such disagreement by negotiation and
consultation between themselves.  If the Parties are unable to resolve such
disagreement within thirty (30) days of Transave’s receipt of PARI’s
notification thereof, then either Party may within thirty (30) days thereafter
(the “Final Dispute Resolution Period”) submit the question of nonconformance to
an independent third party consultant reasonably acceptable to both Parties. 
The resolution of the question of nonconformance by such consultant shall be
final and binding on both Parties.  If such consultant determines that the
disputed Devices are nonconforming, PARI shall be responsible for all costs
associated with the consultant’s services and Transave shall have no payment
obligations with respect to such Devices.  If such consultant determines that
the disputed Devices conform with the applicable requirements therefor, Transave
shall be responsible for all costs associated with the consultant’s services and
for payment for such Devices.

 

8.6          Warranties.  PARI represents and warrants that the Devices supplied
for clinical trials hereunder (a) shall comply with the Specifications as of the
time of first use; (b) shall have no material defects in workmanship upon
delivery; and (c) shall, upon shipment to Transave, be free and clear of all
security interests, liens and other encumbrances of any kind or character. These
warranties, and PARI’s obligations hereunder, will survive inspection, test,
acceptance and use of the Device.

 

8.7          Conflicting Terms and Conditions.  The supply of Devices by PARI to
Transave for clinical trial purposes shall be solely in accordance with the
terms and conditions of this Agreement. ANY TERMS OR CONDITIONS OF ANY PURCHASE
ORDER OR ACKNOWLEDGMENT OR INVOICE GIVEN OR RECEIVED, WHICH ARE ADDITIONAL TO OR
INCONSISTENT WITH THIS AGREEMENT SHALL HAVE NO EFFECT, AND SUCH TERMS AND
CONDITIONS ARE HEREBY EXCLUDED AND REJECTED BY EACH PARTY.

 

8.8          Restrictions of Use.

 

(a)              Transave will use the Device in compliance with all Applicable
Laws and Standards valid in the country Transave intends to conduct clinical
trials utilizing the Device,

 

25

--------------------------------------------------------------------------------


 

including, for example, those relating to research involving the use of humans
or animals and will not engage in any such clinical trials without first
obtaining necessary approval from its relevant ethics committee(s) such as, but
not limited to, the Institutional Review Board.  The Device shall not be used by
Transave directly or indirectly for: (i) any purpose other than the clinical
trials, or (ii) any profit-making or commercial purpose.

 

(b)           Transave shall retain control of the Device and shall not
distribute or release the Device to any person or entity other than Transave’s
or the clinical trial site’s employees, consultants or contractors (“Transave
Representatives”) and individuals who will be participating in the clinical
trials who have a need to access the Device in connection with use of the Device
for the clinical trials and who have been advised of Transave’s obligations with
respect to such Device.  Transave shall not allow Transave Representatives to
take or send the Device to any other location other than that specified below,
unless Transave first obtains PARI’s written permission.   Transave shall be
liable for the use of the Device by Transaction Representatives in violation of
this Section 8.8(b).

 

(c)           The Device is to be used in accordance with the terms and
conditions of this agreement only by Transave’s clinical trial sites as listed
in the applicable Work Order by Transave and by Transave Representatives or
patients participating in the clinical trials under Transave’s control.

 

(d)           Transave shall conduct the clinical trials pursuant to a written
protocol (the “Study Protocol”).  Transave shall provide a synopsis of the Study
Protocol to PARI at least thirty (30) days prior to the start of the clinical
trial.  Following the completion of the clinical trials studies, Transave shall
make Commercially Reasonable efforts to retrieve the Devices at Transave’s
expense and the Devices shall be stored for a limited time as determined by
Transave at the clinical trial site and/or Transave’s contractors’ site.  Upon
Transave’s notice to PARI that the Devices have been retrieved, PARI may arrange
for return of the Devices directly with the contractors and/or clinical trial
site.  PARI shall be solely responsible for the return and/or shipments of the
Devices provided that Transave shall pay the reasonable direct shipping costs
incurred by PARI in connection therewith.

 

(e)           Transave shall not subject to analysis or have subjected to
analysis Devices and/or components constituting Devices received from PARI for
the purpose of reverse engineering or in a manner that would reveal material
composition or internal design or operation of such sample and/or component or
its method of manufacture.  Device shall at all times remain the sole and
exclusive property of PARI.

 

8.9          Commercial Supply.  PARI agrees to deliver, either directly to
customers or through a distributor, or to Transave, at Transave’s option, on a
country by country basis, those quantities of Devices and Device Accessories for
commercial use in accordance with the terms set forth in Exhibit 8.9.   The
Parties shall negotiate in good faith and enter into, in a timely manner, a
Commercial Supply Agreement incorporating those terms.

 

Article 9 — Payment Procedures

 

9.1          Invoicing.  PARI shall submit invoices to Transave for the Project
Fees owed by Transave for activities under a Work Plan performed by PARI as set
forth in the applicable Work Plan.  Transave shall pay the undisputed invoiced
amounts that are due under this Agreement within thirty (30) calendar days of
the date of shipment.

 

26

--------------------------------------------------------------------------------


 

9.2          Royalties.  Beginning with the First Commercial Sale of a Drug
Product and thereafter during the Royalty Term, Transave shall provide PARI with
quarterly written royalty reports applicable to royalty payments due to PARI
under this Agreement, within sixty (60) days after the last day of each calendar
quarter.  Each report shall include a summary of the Net Sales, on a
country-by-country basis, of the Drug Product that are subject to royalties
hereunder during such calendar quarter and a calculation of the royalties due
thereon.  Simultaneously with the delivery of each such report, Transave shall
pay to PARI the total royalties, if any, due to PARI under Article 6 for the
period of such report.

 

9.3          Annual Minimum Royalty.  For the first four (4) calendar quarter
period (“Year of Sales”) beginning 180 days after the First Commercial Sale of a
Drug Product for use with the Device by Transave, its Affiliates and/or
Sublicensees, and for each successive Year of Sales thereafter during the
Royalty Term, at the time of its last payment of royalties for the last calendar
quarter in such Year of Sales under Section 9.2 above, Transave shall pay PARI
the difference, if any, between the royalties actually paid in such Year of
Sales and the Annual Minimum Royalty (the “Minimum Royalty Payment”).  [***]

 

9.4          Method of Payment to PARI.  All payments due to PARI under this
Agreement shall be made by wire transfer to the bank account designated by
PARI.  Payments shall be made in US dollars for:  Royalties on Net Sales within
the US and on Annual Minimum Royalties.  Payments shall be made in Euros for: 
Royalties on Net Sales outside of the US, Milestones and Project Fees.  If any
currency conversion shall be required in connection with the payment of
royalties under Article 6, such conversion shall be made by using the averaged
buying and selling exchange rate for such conversion, quoted for current
transactions reported in The Wall Street Journal, on the last business day of
the calendar quarter immediately prior to such payment.

 

9.5          Late Payment.  [***]

 

9.6          Transave Books and Records.  Transave shall keep full, true and
accurate books and records in accordance with GAAP, which account for the Net
Sales of the Drug Product for use with the Device and the royalties due thereon
to PARI.  PARI, at its own expense, shall have the right during normal business
hours on thirty (30) calendar days’ prior written notice to Transave and not
more than twice in any calendar year to have a nationally recognized independent
public accounting firm selected by PARI (and reasonably acceptable to Transave)
examine such books and records for the purpose of verifying the royalty payments
due to PARI under this Agreement.  Such accounting firm shall execute

 

27

--------------------------------------------------------------------------------


 

and deliver to Transave a standard confidentiality agreement and shall not
disclose to PARI any information relating to Transave’s business, except whether
Transave’s royalty payments are correct or incorrect, and if incorrect, the
specific details concerning any discrepancies and the amounts of the royalties
due hereunder pursuant to Section 6.1 of this Agreement. If such examination
reveals a discrepancy, Transave shall promptly pay to PARI any additional
royalty owed to PARI.  In addition, if the discrepancy is greater than [***] in
PARI’s favor, Transave shall also promptly reimburse PARI for the fees and costs
of the independent public accounting firm.

 

9.7          PARI Books and Records.  PARI shall keep full, true and accurate
books and records in accordance with GAAP, which account for the activities
under a Work Plan performed by PARI and the Project Fees due to PARI thereon. 
Transave, at its own expense, shall have the right during normal business hours
on thirty (30) calendar days’ prior written notice to PARI and not more than
twice in any calendar year to have a nationally recognized independent public
accounting firm selected by Transave (and reasonably acceptable to PARI) examine
such books and records of PARI for the purpose of verifying the Project Fees
invoiced to Transave over the preceding twelve (12) month period.  Such
accounting firm shall execute and deliver to PARI a standard confidentiality
agreement and shall not disclose to Transave any information relating to PARI’s
business, except whether PARI’s invoices are correct or incorrect, and if
incorrect, the specific details concerning any discrepancies and the amounts of
the Project Fees due hereunder.  If such examination reveals a discrepancy, PARI
shall promptly pay to Transave any additional amount owed to Transave.  In
addition, if the discrepancy is greater than [***] in Transave’s favor, PARI
shall also promptly reimburse Transave for the fees and costs of the independent
public accounting firm.

 

Article 10 — Prosecution, Marking, Enforcement and Defense

 

10.1        Patent Prosecution. During the term of this Agreement, PARI shall
promptly notify Transave in writing of the filing or issuance of any patent
applications or patents within the PARI Intellectual Property licensed to
Transave pursuant to this Agreement that include subject matter related to the
Project, or the Device.

 

10.2        Patent Marking.  Each Party agrees to mark all Products in
accordance with the applicable statutes or regulations in the country or
countries of manufacture and sale thereof.  For such purposes, each Party shall
provide the other Party with written notice of all of its patent numbers
applicable to the Products.

 

10.3        Patent Enforcement.

 

(a)           Enforcement.  Subject to the provisions of Section 3.6 and this
Section 10.3, in the event that Transave or PARI reasonably believes that any
Patent Rights within the PARI Intellectual Property are being infringed or
misappropriated in the Transave Field by a third party, such Party shall
promptly notify the other Party.  Transave shall have the initial right (but not
the obligation) to bring and/or control any enforcement action directed to the
Drug Product, and PARI shall have the initial right (but not the obligation) to
bring and/or control any enforcement action directed to the Device, including
specific design elements of the hardware apparatus or the software of the
Device.

 

(b)           Backup Right to Enforce.  In the event PARI does not initiate such
an enforcement action within one hundred and eighty (180) days after a request
by Transave to initiate an enforcement action against an alleged infringement,
or notifies Transave at any time that it does not desire to enforce or defend
such Patent Rights with respect to such alleged infringement, then

 

28

--------------------------------------------------------------------------------


 

Transave shall have the right (but not the obligation) to enforce or defend
against such alleged infringement, provided that any settlement of such
infringement shall be subject to the approval of both Parties.

 

(c)           Cooperation.  The Party controlling the enforcement action shall
keep the other Party reasonably informed of the progress thereof, and the other
Party shall have the right to participate with counsel of its own choice at its
own expense, and shall reasonably cooperate with the Party initiating the
enforcement action (including joining as a party plaintiff to the extent
necessary and requested by the other Party) at the expense of the Party
requesting such cooperation.

 

(d)           Allocation of Recoveries.  Unless otherwise agreed, all amounts
recovered in an enforcement action, after reimbursing each Party for its costs
and expenses incurred therein, shall be shared between the Parties by the
proportion and up to the extent of any damages established in such enforcement
action, including but not limited to lost profits or royalties.  The balance, if
any, shall be retained by the Party that initiated the enforcement action.

 

10.4        Defense of Third Party Infringement Claims.  If the development,
manufacture, sale, offer for sale, importation, exportation or use of the Drug
Product or the Device results in a claim alleging patent infringement against
either Party (or its respective Affiliates or permitted Sublicensees), such
Party shall promptly notify the other Party hereto in writing.  Subject to
Sections 3.5, 13.1 and 13.2, (i) Transave shall have the exclusive right to
defend and control the defense of any infringement claim pertaining to primarily
the Drug Product, and (ii) PARI shall have the exclusive right to defend and
control the defense of any infringement claim pertaining to primarily the
Devices and/or any component of the foregoing, each Party using counsel of its
own choice as applicable; provided, however, that the other Party shall be kept
informed of all material developments in connection with any such claim.

 

Article 11 — Confidentiality

 

11.1        Non-use and Non-disclosure Obligations.  Each of PARI and Transave
shall use any Confidential Information received by it from the other Party
solely in connection with performance of their respective obligations, rights
and other permitted activities under, and other purposes of, this Agreement and
shall not disclose such Confidential Information to any Third Party, without the
prior written consent of the other Party.  Notwithstanding the foregoing and
anything to the contrary in this Agreement, Transave shall not share with or
provide to any PARI Competitor any of the PARI Confidential Information.  These
obligations shall survive the termination of this Agreement for a period of ten
(10) years.  For purposes of this Agreement, “Confidential Information” means
the confidential or proprietary scientific, regulatory, clinical, technical or
business information, materials and technologies of a Party disclosed or learned
under this Agreement, including the Work Plans and any information exchanged
prior to the Effective Date, whether in written, oral, electronic, photographic,
magnetic or other form.  For clarity, the Data and Intellectual Property owned
by a Party pursuant to this Agreement shall be deemed the Confidential
Information of such Party.  Confidential Information shall exclude any
information that:

 

11.1.1              is known by the receiving Party without restriction at the
time of receipt and not through a prior disclosure by the disclosing Party;

 

11.1.2              is at the time of disclosure or thereafter becomes published
or otherwise part of the public domain through no breach of this Agreement by
the receiving Party;

 

11.1.3              is subsequently disclosed to the receiving Party without
restriction by a third party having the right to make such a disclosure; or

 

29

--------------------------------------------------------------------------------


 

11.1.4              is developed by the receiving Party independently of
Confidential Information received by it from the disclosing Party hereunder.

 

11.2        Required Disclosure.  In order to provide the disclosing Party an
opportunity to seek a protective order or the like with respect to certain
Confidential Information, the receiving Party may disclose Confidential
Information to the extent that it is required by law or order of any
governmental authority or agency, including the Securities and Exchange
Commission, to be disclosed by a Party; provided that the receiving Party, using
good faith efforts, shall apply for confidential treatment of such Confidential
Information, shall provide the other Party a copy of the confidential treatment
request far enough in advance, if possible, of its filing to give the other
Party a meaningful opportunity to comment thereon, and shall incorporate in such
confidential treatment request any reasonable comments of the other Party, in
each case to the fullest extent permitted under applicable laws, rules or
regulations.

 

11.3        Permitted Disclosure.  Notwithstanding Section 11.1, Confidential
Information provided under this Agreement may be disclosed to employees, agents,
consultants, or suppliers of the receiving Party or professional advisors (or
permitted Sublicensees, in the case of Transave), but only to the extent
permitted or required to accomplish the purposes of, or to perform its
obligations, rights and other permitted activities under, this Agreement;
provided that such employees, agents, consultants, professional advisors,
permitted Sublicensees or suppliers shall also agree to appropriate and
comparable confidentiality and non-use provisions.  Notwithstanding the
foregoing and anything to the contrary in this Agreement, Transave shall not
share with or provide to any PARI Competitor any of the PARI Confidential
Information.  The receiving Party shall be responsible for any breaches of this
Agreement by its employees, agents, consultants, or suppliers.  In addition, a
Party may disclose Confidential Information provided under this Agreement by the
other Party to any governmental authority in order to prosecute or maintain any
Intellectual Property or any Regulatory Authority to obtain approval to market a
Product, but such disclosure may be made only to the extent necessary to pursue
such prosecution or maintenance or to obtain such approval, all to the extent
permitted or required to accomplish the purposes of this Agreement.

 

11.4        Return.  Upon the termination of this Agreement, all Confidential
Information of the disclosing Party in the receiving Party’s possession will be
returned to the disclosing Party (or destroyed by the receiving Party, with
written confirmation of such destruction), and the receiving Party will make no
further use thereof.  Notwithstanding the foregoing, the receiving Party may
retain one copy of the Confidential Information of the disclosing Party solely
for archival purposes to ensure compliance with the provisions of this
Article 11 or with the requirements of Regulatory Authorities.

 

11.5        Publicity

 

(a)           Press Releases.  Neither Party shall use the other Party’s name in
any press release, publicity, advertising nor other official form of public
disclosure without such other Party’s prior written consent, which consent shall
not be unreasonably withheld, delayed or conditioned.  Notwithstanding the
foregoing, Transave shall have the right to issue a press release or make other
public disclosures announcing milestones or other significant progress
pertaining to its development and/or commercialization of Drug Products and the
Device, provided that if issued without the prior written consent of PARI, such
press releases shall not disclose any Confidential Information of PARI hereunder
and shall at all times be consistent with the last two sentences of this
Section 11.5(a).  In addition, once any subject matter has been publicly
disclosed in accordance with this Section 11.5, no further consent from either
Party will be needed for further disclosures of such subject matter. 
Notwithstanding the above, in all press releases, public statements, publicity,
advertising or other public disclosure pertaining to the development of the Drug
Product and the Device, Transave shall

 

30

--------------------------------------------------------------------------------


 

always give appropriate attribution to PARI’s role(s) in the Project
contemplated herein.  Notwithstanding the foregoing, all press releases and
similar disclosures issued by Transave shall always contain the language set
forth on Exhibit 11.5 attached hereto, as such Exhibit may be amended from time
to time by PARI.

 

(b)           Terms of this Agreement.  Neither Party shall disclose the terms
of this Agreement to any third party, without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, except as
required by any law or regulation or in connection with any financing
transaction, or bona fide (good faith) due diligence inquiry, subject to such
parties agreeing to comparable confidentiality and non-use provisions as set
forth in this Article 11 and Transave being responsible for any breaches by such
third party(ies).  Notwithstanding the foregoing, the disclosure of any terms of
this Agreement to a PARI Competitor shall require the prior written consent of
PARI, to be granted in its sole discretion.

 

(c)           Publications.  Transave shall consult with PARI prior to
submission of any manuscript for publication or making any public presentation,
including speeches and conference posters, pertaining to the activities
conducted under a Work Plan.  Such consultation shall include providing a copy
of the proposed manuscript or presentation reasonably in advance of the proposed
date of submission of such manuscript to a publisher or the proposed date of
presentation, giving due consideration to PARI’s comments as to such publication
or presentation, and as requested by PARI removing any Confidential Information
of PARI therefrom.  Notwithstanding the above, in all press releases, public
statements, publicity, advertising or other public disclosure pertaining to the
development of the Drug Product and/or the Device, Transave shall always give
appropriate attribution to PARI’s role(s) in the Project contemplated herein. 
PARI shall not publish or make any presentations regarding any Drug Product,
Transave Intellectual Property, Transave Confidential Information or the
activities conducted under a Work Plan except with the prior written consent of
Transave.  Transave shall not publish or make any presentations that incorporate
PARI Intellectual Property, Project Intellectual Property, PARI Confidential
Information or the activities conducted under a Work Plan except with the prior
written consent of PARI.

 

(d)           Required Disclosures.  Notwithstanding Section 11.5(a) through
(c) above, either Party may make such disclosures relating to this Agreement,
the terms and conditions hereof or the activities hereunder, as such Party deems
to be required by law or in any filings with governmental entities or national
securities exchanges, provided that such Party shall use good faith efforts to
apply for confidential treatment of this Agreement and redact such portions of
this Agreement as reasonably requested by the non-disclosing Party, in each case
to the fullest extent permitted under applicable laws, rules or regulations.

 

Article 12 — Representations and Warranties

 

12.1        PARI Representations and Warranties.  PARI represents, warrants and
covenants that, other than as set forth on Exhibit 12.1 attached hereto:

 

(a)           PARI is a corporation duly organized, existing and in good
standing under the laws of Germany, with full right, power and authority to
enter into and perform this Agreement;

 

(b)           the execution, delivery and performance of this Agreement does not
conflict with, violate or breach any agreement to which PARI is a party, any
court order to which PARI is a party or subject to or PARI’s organizational
documents;

 

31

--------------------------------------------------------------------------------


 

(c)           this Agreement has been duly executed and delivered by PARI and is
a legal, valid and binding obligation enforceable against PARI in accordance
with its terms subject to applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws relating to or affecting creditors’
rights generally and equitable principles;

 

(d)           as of the Effective Date: (i) PARI owns or has the right to
license to Transave all of the PARI Intellectual Property, and the PARI
Intellectual Property includes all Patent Rights and Know-How in which PARI has
a right or license that may be applicable to the Device in the Transave Field;
(ii) PARI has the right to grant the licenses and rights set forth in this
Agreement; and (iii) to the best of PARI’s knowledge, patents within the PARI
Intellectual Property are valid and enforceable, and are not known to be
infringed by any third party in the Transave Territory;

 

(e)           as of the Effective Date, to the best knowledge of PARI, PARI has
not intentionally withheld from Transave any material information related to the
Device; to the best knowledge of PARI, the information relating to the Device
provided by PARI to Transave does not contain any misstatement of a material
fact nor omit to state any material fact required to make such information as of
the date of submission to Transave not materially misleading;

 

(f)            PARI shall perform its activities under a Work Plan in a
competent and professional manner, in accordance with a Work Plan, Applicable
Laws and Standards and any reasonable instructions provided by Transave to PARI;
and

 

(g)           to PARI’s knowledge as of the Effective Date, the Device does not
infringe, misappropriate or otherwise violate any patent or other Intellectual
Property Rights of any Third Party.

 

12.2        Transave Representations and Warranties.  Transave represents,
warrants and covenants that:

 

(a)           Transave is a corporation duly organized, existing and in good
standing under the laws of the State of Delaware, with full right, power and
authority to enter into and perform this Agreement;

 

(b)           the execution, delivery and performance of this Agreement does not
conflict with, violate or breach any agreement to which Transave is a party, any
court order to which Transave is a party or subject to, or Transave’ certificate
of incorporation or bylaws;

 

(c)           this Agreement has been duly executed and delivered by Transave
and is a binding obligation enforceable against Transave in accordance with its
terms subject to applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws relating to or affecting creditors’ rights generally
and equitable principles;

 

(d)           as of the Effective Date, to the best knowledge of Transave,
Transave has not intentionally withheld from PARI any material information
related to the Drug Product; to the best knowledge of Transave, the information
relating to the Drug Product provided by Transave to PARI does not contain any
misstatement of a material fact nor omit to state any material fact required to
make such information as of the date of submission to PARI not materially
misleading;

 

(e)           as of the Effective Date: (i) Transave owns or has the right to
license to PARI all of the Transave Intellectual Property, and the Transave
Intellectual Property includes all Patent Rights and Know-How in which Transave
has a right or license that may be required for PARI to

 

32

--------------------------------------------------------------------------------


 

perform its obligations under this Agreement; (ii) Transave has the right to
grant the licenses and rights set forth in this Agreement; and (iii) to the best
of Transave’s knowledge, patents within the Transave Intellectual Property are
valid and enforceable, and are not known to be infringed by any third party in
the Transave Territory; and

 

(f)            to Transave’s knowledge as of the Effective Date, the pulmonary
administration of Drug Product through a Nebulizer does not infringe any patent
or other intellectual property rights of any third party.

 

12.3        Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
ARTICLE 12 OR IN SECTION 8.6 ABOVE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
EXTENDS ANY WARRANTIES TO THE OTHER PARTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, REGARDING PATENT RIGHTS, KNOW-HOW OR DATA INCLUDING, BUT NOT LIMITED
TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT, NOR VALIDITY.

 

12.4        Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY UNDER ANY CIRCUMSTANCES OR ANY LEGAL OR EQUITABLE THEORY, WHETHER IN
CONTRACT, STRICT LIABILITY OR OTHERWISE, FOR ANY INDIRECT, INCIDENTAL, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR DAMAGES FOR LOST PROFITS ARISING OUT OF OR RELATED
TO THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE
LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OR ANY
LIMITED REMEDY.

 

Article 13 — Indemnification; Insurance

 

13.1        [***]

 

13.2        Indemnification of PARI.  Transave shall at all times be responsible
for, and shall defend, indemnify and hold PARI, its Affiliates, directors,
officers, employees, agents and representatives harmless from and against any
and all losses, claims, lawsuits, proceedings, expenses, recoveries and damages,
including reasonable legal expenses, costs and attorneys fees, arising out of:
(i) any product liability claim or lawsuit by a third party directly arising
from the Drug Product; (ii) any claim of infringement of any patent rights,
trade secrets rights or other intellectual property rights of a third party
arising from the Drug Product or the manufacture thereof; (iii) Transave’s
material breach of any representation, warranty or covenant given in this
Agreement by Transave; and (iv) any negligent conduct or willful misconduct by
Transave in performance under this Agreement; provided however,

 

33

--------------------------------------------------------------------------------


 

that: (a) PARI gives Transave prompt notice of any such claim or lawsuit;
(b) Transave has the right to compromise, settle or defend such claim or
lawsuit; and (c) PARI, at the expense of Transave, cooperates with Transave in
the defense of such claim or lawsuit. PARI, at its expense, may participate in
the defense of any such claim or lawsuit.

 

13.3        Insurance.  During the term of this Agreement and for a reasonable
period of time thereafter, each Party or its Affiliates, shall maintain
appropriate product liability insurance with respect to any clinical trials,
manufacturing, development, sales, marketing, distribution and promotion
activities performed by it hereunder.  Each party shall, upon request of the
other party, provide the requesting party with a certificate of insurance
evidencing coverage under the foregoing policies of insurance, along with any
amendments and revisions thereto.  PARI shall be (i) named as an additional
insured on any such policies maintained hereunder by Transave, and (ii) also
added by endorsement on such policies. With respect to the U.S., Transave shall
be (i) named as an additional insured on any such policies maintained hereunder
by PARI’s Affiliate, PRE Holding, Inc., and (ii) also added by endorsement on
such policies of PRE Holding, Inc.

 

Article 14 — Dispute Resolution

 

PARI and Transave shall endeavor to resolve any claim or controversy arising out
of the threatened breach, breach, enforcement, interpretation, termination or
validity of this Agreement informally by good faith negotiation between the
senior executives, officers or management of PARI and Transave.  Either Party
may give the other Party written notice of any claim or controversy not resolved
in the normal course of business (the “Disputing Party Notice”).  Within thirty
(30) calendar days after the delivery of the Disputing Party Notice, the
receiving Party shall submit to the other Party a written response (the
“Response”).  The Disputing Party Notice and Response shall include a statement
of each Party’s position and a summary of the arguments supporting that
position.  Within sixty (60) days after the Disputing Party Notice, such
designated senior executives, officers or management of PARI and Transave shall
meet at a mutually acceptable time and place and thereafter as often as they
reasonably deem necessary to attempt to resolve the claim or controversy.  All
negotiations pursuant to this Section 14 are confidential and without prejudice
and shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.  Any claim or controversy unresolved after
application of this Article 14 shall be subject to Section 16.3 of this
Agreement.

 

Article 15 — Term and Termination

 

15.1        Term.  The term of this Agreement is effective as of the Effective
Date as first written above, and except as otherwise terminated in accordance
with this Article 15, shall continue in full force and effect until the
expiration of the final Royalty Term in the last country in which Drug Product
is sold.

 

15.2        Termination by Either Party.  Subject to force majeure provisions
set forth in Section 16.10 of this Agreement, each Party shall have the right to
terminate this Agreement upon written notice, (i) in the event the other Party
is in material breach of this Agreement, and does not cure such breach within
ninety (90) days after written notice thereof, specifying in reasonable detail
the breach; provided, however, that for payments due pursuant to this Agreement,
the cure period shall be thirty (30) days after receipt of written notice of
such past due payment; provided, however, that immediately in the event the
other Party initiates a voluntary proceeding under the U.S. Bankruptcy Code, or
any equivalent proceeding under the laws of any other jurisdiction; or in the
event such Party becomes the subject of an involuntary proceeding under the U.S.
Bankruptcy Code, or any equivalent proceeding under the laws of

 

34

--------------------------------------------------------------------------------


 

any other jurisdiction, and such proceeding is not dismissed or stayed within
ninety (90) days of its commencement.

 

15.3        Termination by Transave.  Transave shall have the right to terminate
this Agreement upon written notice in the event that (i) Transave receives a
negative review or negative comments from the FDA, EMEA or another Regulatory
Authority which indicates that Transave will be unable to obtain regulatory
approval of an MAA for the Drug Product for use with the Device solely due to
the Device not substantially meeting the Specifications, (ii) PARI is unable
(subject to the force majeure provisions set forth in Section 16.10 of this
Agreement) or unwilling to supply Devices to Transave in connection with
clinical trials in accordance with the provisions of Article 8 that would
prevent Transave from timely completing its Phase II and Phase III Trials,
(iii) PARI fails to receive Marketing Approval for the Device in the European
Union within six (6) months after Transave applies for Marketing Approval for
the Drug Product in the European Union (or PARI fails to maintain such Marketing
Approval for the Device in the European Union at any time thereafter), or
(iv) PARI fails to receive Marketing Approval for the Device in the United
States within six (6) months after Transave receives Marketing Approval for the
Drug Product in the United States (or PARI fails to maintain such Marketing
Approval for the Device in the United States at any time thereafter); and in
each case PARI is unable to cure such default within six (6) months of receiving
written notice in accordance with this Section 15.3.

 

15.4        Termination by PARI.  PARI shall have the right to terminate this
Agreement upon written notice in the event that (i) Transave assigns or
otherwise transfers this Agreement to a third party that does not execute a
written undertaking agreeing to assume all of Transave’s rights and obligations
set forth in this Agreement and otherwise abide by the terms and conditions of
this Agreement, (ii) Transave has not obtained Marketing Approval for the Drug
Product six (6) years of the Effective Date hereof, (iii) the First Commercial
Sale of the Drug Product has not occurred within two (2) years of having
obtained Marketing Approval for such Drug Product, (iv) Transave (and its
Affiliates and permitted Sublicensees) cease using Commercially Reasonable
Efforts to commercialize the Drug Product for a period equal to two (2) years or
(v) the licenses granted to Transave under this Agreement have been terminated
pursuant to: (x) Section 6.3(b) for both CF and Bronchiectasis; or (y) Sections
7.1(b) and 7.2(a) and the Parties have not entered into an additional agreement
for a Secondary Indication in accordance with the provisions of Section 2.6.

 

15.5        Effects of Expiration or Termination

 

(a)           Accrued Obligations.  Expiration or sooner termination of this
Agreement shall not release either Party hereto from any liability which at the
time of such expiration or termination has already accrued to such Party, nor
preclude either Party from pursuing any rights and remedies it may have
hereunder or at law or in equity.

 

(b)           Sublicenses.  Upon the termination of this Agreement for any
reason, any sublicenses granted by Transave hereunder shall survive (unless
specified otherwise in the applicable sublicense agreement), provided that, upon
request by PARI, each Sublicensee promptly agrees in writing to be bound by the
applicable terms of this Agreement, and agrees to pay directly to PARI the same
amounts that would have been due to PARI from Transave under this Agreement with
respect to such sublicense, had the Agreement not terminated.

 

(c)           Return of Rights.  Except as reasonably necessary for surviving
rights or obligations under this Article 15, (i) all of PARI’s and Transave’s
license rights under Articles 3.1 and 4 shall terminate, and (ii) each of
Transave and PARI shall promptly return all Confidential Information then in
possession in accordance with Section 11.4 of this Agreement.

 

35

--------------------------------------------------------------------------------


 

(d)           Survival.  Articles 1, 9, 11, 13, 14, 15 and 16, Sections 2.6,
3.2, 3.4, 3.6, 8.2, 8.8, 10.3 for cases initiated before termination, 10.4
(except for the proviso at the end of the paragraph, which shall not survive),
12.4 and 15.5 shall survive any expiration or termination of this Agreement and
Sections 8.4 and 8.6 shall survive the termination of this Agreement for a
period of twelve (12) months.  Except as set forth in this Section 15.5, all
other Articles and Sections of this Agreement shall terminate upon termination
of this Agreement.

 

Article 16 — Miscellaneous

 

16.1        Entire Agreement. This Agreement, which includes the Exhibits
attached hereto, contains the entire agreement between PARI and Transave with
respect to the transactions contemplated by this Agreement and supersedes all
prior agreements, arrangements or understandings with respect thereto.

 

16.2        Notices.  Every notice, election, demand, consent, request,
approval, report, offer, acceptance, certificate, or other communication
required or permitted under this Agreement or by applicable law shall be in
writing and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the seventh (7th) business day after which sent by
registered or certified mail, postage prepaid, return receipt requested, (c) on
the date on which transmitted by facsimile or other electronic means generating
a receipt evidencing a successful transmission (provided that, on that same
date, a copy of such notice is sent by registered or certified mail, postage
prepaid, return receipt requested), or (d) on the third (3rd) business day after
the business day on which deposited with a regulated public carrier (e.g.,
Federal Express) for overnight delivery (receipt verified), freight prepaid,
addressed to the Party for whom intended at the mailing address or facsimile
number set forth below, or such other mailing address or facsimile number,
notice of which is given in a manner permitted by this Section 16.2:

 

If to Transave:

Transave, Inc

 

11 Deer Park Drive, Suite 117

 

Monmouth Jct., New Jersey 08852

 

United States of America

 

Phone: [***]

 

Attn: [***]

 

Fax: [***]

 

 

with a copy to:

Gunderson Dettmer Stough, Villeneuve

 

Franklin & Hachigian, LLP

 

610 Lincoln Street

 

Waltham, MA 02451

 

Phone: [***]

 

Attn: [***]

 

Fax: [***]

 

 

If to PARI:

PARI Pharma GmbH

 

Moosstrasse 3, D-82319

 

Starnberg, Germany

 

Phone: [***]

 

Fax: [***]

 

Attn: [***]

 

Title: [***]

 

36

--------------------------------------------------------------------------------


 

with a copy to:

McGuireWoods LLP

 

One James Center

 

901 East Cary Street

 

Richmond, Virginia 23219-4030

 

Attn:  [***]

 

Fax:  [***]

 

Any Party may by such notice change the address to which notice or other
communications to it are to be delivered or mailed.

 

16.3        Choice of Law.  This Agreement is construed in accordance with, and
its performance is governed by, the laws of State of New York, excluding its or
any other jurisdiction’s choice of law principles.  Any dispute arising
hereunder shall be brought exclusively in the state or federal courts located in
the State of New York in the division of Manhattan.  The Parties hereby consent
to the exclusive jurisdiction and venue of such courts and waive any objections
to the jurisdiction and venue thereof.  In the event of any conflict between US
and foreign laws, regulations and rules, US laws, regulations and rules shall
govern.  The UN Convention on contracts for the International Sale of Goods
shall not apply to this Agreement.

 

16.4        Assignment.  This Agreement shall not be assignable by either Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned, except that without consent
either Party may assign or transfer the rights and obligations of this Agreement
to any Affiliate or to any successor to its business that related to the subject
matter of this Agreement (whether by sale of assets or equity, merger,
consolidation or otherwise) provided, however, that such assignment or transfer
by Transave to a PARI Competitor shall require the prior written consent of
PARI, to be granted in its sole discretion.  This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns.  Any assignment in contravention of the
foregoing shall be null and void.

 

16.5        Waivers and Amendments.  Any waiver of any term or condition of this
Agreement, or any amendment or supplementation of this Agreement, shall be
effective only if in writing signed by the Parties.  A waiver of any breach or
failure to enforce any of the terms or conditions of this Agreement shall not in
any way affect, limit or waive a Party’s rights hereunder at any time to enforce
strict compliance thereafter with every term or condition of this Agreement.

 

16.6        Severability. Both Parties hereby expressly state that it is the
intention of neither Party to violate any law.  If any of the provisions of this
Agreement are held to be void or unenforceable, then such void or unenforceable
provisions shall be replaced by valid and enforceable provisions which will
achieve as far as possible the economic business intentions of the Parties.

 

16.7        Construction.  The article and section headings contained in this
Agreement are for the purpose of convenience and are not intended to define or
limit the contents of such sections.  Unless the context of this Agreement
clearly requires otherwise, (a) references to the plural include the singular,
the singular the plural, the part the whole, (b) references to any gender
include all genders, (c) “or” has the inclusive meaning frequently identified
with the phrase “and/or,” (d) “including” has the inclusive meaning frequently
identified with the phrase “including but not limited to” or “including without
limitation”, and (e) references to “hereunder” or “herein” relate to this
Agreement.

 

16.8        Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same

 

37

--------------------------------------------------------------------------------


 

instrument.  This Agreement may be executed in one or more counterparts, each of
which shall be an original, but taken together constituting one and the same
instrument.  Execution of a facsimile copy shall have the same force and effect
as execution of an original, and a facsimile signature shall be deemed an
original and valid signature.

 

16.9        Further Assurances.  Upon the reasonable request of either Party,
the other Party shall execute any additional certificates or other documents
that may be reasonably necessary to fully implement this Agreement.

 

16.10      Force Majeure.  No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from any cause or
causes beyond the reasonable control of such Party including, but not limited to
the following which, for the purposes of this Agreement, shall be regarded as
beyond the control of the Party in question: (a) any act or omission of any
government; (b) any future rule, regulation or order issued by any governmental
authority or by any officer, department, agency, or instrumentality thereof
which makes such performance impossible or commercially unreasonable; or (c) any
Act of God; fire; storm; flood; earthquake; accident; war; terrorism; rebellion;
insurrection; riot; invasion; strike; and lockout.

 

16.11      Compliance with Applicable Laws and Standards.  In conducting any
activity under this Agreement or in connection with the development,
manufacture, use, sale, offer for sale, importation and exportation of the
Products, PARI and Transave shall comply with all Applicable Laws and Standards
including, but not limited to, all import and export regulations of the
applicable authorities in the Transave Territory.

 

16.12      Relationship of the Parties.  In making and performing this
Agreement, the Parties are acting, and intend to be treated, as independent
entities and nothing contained in this Agreement shall be construed or implied
to create an agency, partnership, joint venture, or employer and employee
relationship between or among any of the Parties.  Except as otherwise provided
herein, no Party may make any representation, warranty or commitment, whether
express or implied, on behalf of or incur any charges or expenses for or in the
name of any other Party.  No Party shall be liable for the act of any other
party unless such act is expressly authorized in writing by such Party.

 

16.13      Choice of Language.  This Agreement, originally written in the
English language, shall be governed by the English language.  In the event any
dispute arises with respect to this Agreement, the meanings of all terms and
provisions of this Agreement shall be interpreted in their original English
form.  The governing language of all correspondence related to reporting,
negotiation, disputes, arbitration and notice requirements shall be the English
language.  The Parties shall bear their own expenses for having text or other
communications translated into the English language.

 

16.14      Injunctive Relief.  Each Party hereto understands and agrees that the
unauthorized use and the threatened use or disclosure of the other Party’s
Intellectual Property, Project Intellectual Property or Confidential Information
may cause irreparable, competitive harm and significant injury.  Therefore, in
the event of such unauthorized use or disclosure, in addition to all rights and
remedies available to it at law and in equity, including the collection of
damages, each Party hereto shall be entitled to seek immediate injunctive relief
as is necessary to restrain any continuing or further breach of this Agreement
without sharing or proving any actual damages sustained by such Party and
without requirement of bond.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby have executed this Agreement, as of the
Effective Date.

 

Transave:

PARI:

 

 

TRANSAVE, INC.

PARI PHARMA GMBH

 

 

 

 

By:

/s/ Tim Whitten

 

By:

/s/Martin Knoch

 

 

 

 

 

Name:

Tim Whitten

 

Name:

Martin Knoch

 

 

 

 

 

Title:

CEO/President

 

Title:

President

 

 

 

 

 

Date:

4/25/08

 

Date:

4/30/08

 

39

--------------------------------------------------------------------------------


 

EXHIBIT 1.35

 

[***]

 

40

--------------------------------------------------------------------------------


 

EXHIBIT 1.38

 

[***]

 

41

--------------------------------------------------------------------------------


 

EXHIBIT 1.38A

 

[***]

 

42

--------------------------------------------------------------------------------


 

EXHIBIT 2.2

 

[***]

 

43

--------------------------------------------------------------------------------


 

EXHIBIT 4.1

 

[***]

 

44

--------------------------------------------------------------------------------


 

EXHIBIT 7.5(a)

 

[***]

 

45

--------------------------------------------------------------------------------


 

EXHIBIT 7.5(b)

 

[***]

 

46

--------------------------------------------------------------------------------


 

EXHIBIT 7.6(a)

 

[***]

 

47

--------------------------------------------------------------------------------


 

EXHIBIT 8.9

 

[***]

 

48

--------------------------------------------------------------------------------


 

EXHIBIT 11.5

 

[***]

 

49

--------------------------------------------------------------------------------


 

EXHIBIT 12.1

 

[***]

 

50

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1
TO LICENSE AGREEMENT BETWEEN
TRANSAVE, INC. AND PARI PHARMA GMBH

 

This first amendment (“Amendment No. 1”) effective the 24th day of June, 2009
(“Effective Date”) is made to the License Agreement dated and effective the
25th of April 2008 (“Agreement”) between PARI Pharma GmbH, a German corporation
with a principal place of business at Moosstrasse 3, D-82319 Starnberg, Germany
(“PARI”) and Transave, Inc., a Delaware corporation with registered Offices at
11 Deer Park Drive, Suite 117, Monmouth Junction, NJ 08852, United States of
America (“Transave”).  PARI and Transave shall be referred to collectively as
the “Parties.”

 

WHEREAS Transave and PARI desire to add to the Transave Field a Secondary
Indication, Non-tuberculosis Mycobacteria infections, pursuant to Sections 1.50
and 2.6 of the Agreement; and

 

WHEREAS Transave and PARI desire to amend the Agreement to provide terms for the
added indication.

 

NOW, THEREFORE, in consideration of the recitals set forth above, the mutual
covenants, terms and conditions set forth below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree to amend the Agreement as follows:

 

1.              Section 1,54, line 2, delete “cystic fibrosis (CF) and/or
bronchiectasis” and insert —cystic fibrosis (CF), bronchiectasis and/or
Non-tuberculosis Mycobacteria infections—.

 

2.              Section 2.5, line 5, delete “CF, Bronchiectasis or such
Secondary Indication” and insert — CF, Bronchiectasis, Non-tuberculosis
Mycobacteria infections or any other Secondary Indication,

 

3.              Section 4.1, line 9, change “2.5.2” to —2.5—.

 

4.              Section 4.2(a),

 

line 3, delete “CF and/or Bronchiectasis” and insert —CF, Bronchiectasis and/or
Non-tuberculosis Mycobacteria infections—; and

 

line 26 (last line), delete “CF and Bronchiectasis” and insert —CF,
Bronchiectasis and Non-tuberculosis Mycobacteria infections—.

 

5.              Section 4.2(b), delete “PARI’s obligations under
Section 4.2(a) shall be conditioned upon Transave complying with its diligence
obligations as set forth in Sections 7.1 and 7.2.” and insert —PARI’s
obligations under Section 4.2(a) with respect to CF, bronchiectasis and
Non-tuberculosis Mycobacteria infections, respectively, shall be conditioned
upon

 

--------------------------------------------------------------------------------


 

Transave complying with its diligence obligations as set forth in Sections 7.1,
7.2 and 7.2A, respectively.—.

 

6.              Section 6.3, first paragraph,

 

line 3, before “in the event Transave” insert —(a)—; and

 

line 6, after “in effect” insert —, and (b) in the event Transave has
permanent!), discontinued to Exploit the Drug Product for CF in accordance with
Section 7.1(a) and discontinued to Exploit the Drug Product for Bronchiectasis,
then the Annual Minimum Royalty shall no longer be applicable for the Drug
Product for CF or Bronchiectasis but the obligation to pay Annual Minimum
Royalties for the Drug Product shall apply to Non-tuberculosis Mycobacteria
infections—.

 

7.              Section 6.3(b), lines 5-6, delete “CF or Bronchiectasis” and
insert —CF, Bronchiectasis or Non-tuberculosis Mycobacteria infections—.

 

8.              Section 7.2(b), line 4, delete “CF or any Secondary Indication”
insert —CF, Non-tuberculosis Mycobacteria infections or any other Secondary
Indication—.

 

9.              Before Section 7.3, insert a new section 7.2A as follows:

 

“ 7.2A                         Transave Development and Commercialization
Diligence for Non-tuberculosis Mycobacteria Infections.

 

(a)                                 The Parties agree that Transave will use
Commercially Reasonable Efforts to meet the following milestone with respect to
Non-tuberculosis Mycobacteria infections:

 

Milestone 
Activity

 

Milestone 
Deadline

1. Diligence Milestone 1: Last patient to complete the Phase II Trial for
Non-tuberculosis Mycobacteria infections

 

[***]

2. Other Diligence Milestones: see below

 

 

 

Within one hundred eighty (180) days following the final results of the Phase II
Trial for Non-tuberculosis Mycobacteria infections, the Parties, acting in good
faith, will negotiate additional milestones that meet reasonable industry
standards.  If no additional milestones are agreed to within such time period,
and the lack of milestones is not mutually agreed by both parties, then at
PARI’s option, PARI may by providing prompt written notice to Transave, (1) make
the license granted to Transave under this Agreement non-exclusive and PARI’s
non-compete obligations set forth in Section 4.2 shall terminate or
(ii) terminate the license granted to Transave under this Agreement, in each
case solely with respect to Non-tuberculosis Mycobacteria infections.

 

--------------------------------------------------------------------------------


 

If Transave fails to meet a milestone within the applicable time period, other
than  any failure resulting from a breach of this Agreement by PARI, then,
subject to the provisions of Section 7.3, PARI shall have the option to render
Transave’s license hereunder non-exclusive solely with respect to
Non-tuberculosis Mycobacteria infections and to terminate its obligation not to
compete with Transave in Non-tuberculosis Mycobacteria infections as set forth
in Section 4.2 of this Agreement.  Such option must be exercised by sending the
Diligence Termination Notice to Transave, and shall become effective on the
thirtieth (30th) day following the date of the Diligence Termination Notice.  If
such milestone is still not met within twelve (12) months of the applicable time
period, other than any failure resulting from a breach of this Agreement by
PARI, then, subject to the provisions of Section 7.3, PARI shall have the option
to terminate the license granted to Transave under this Agreement with respect
to Non-tuberculosis Mycobacteria infections only by providing written notice
thereof to Transave.

 

(b)                                 For the avoidance of doubt, subject to the
provisions of Section 7.2A(a), nothing in this Agreement shall impart any
obligation on Transave to pursue the indication of Non-tuberculosis Mycobacteria
infections, and Transave’s activity or lack of activity with respect to
Non-tuberculosis Mycobacteria infections shall not affect in any way Transave’s
rights in and to CF, Bronchiectasis or any other Secondary Indication.

 

10.       Section 7.3, line 2,: delete “Section 7.1(b) and/or 7.2(a)” and insert
—Section 7.1(b), 7.2(a) and/or 7.2A(a)—.

 

11.       Section 15.4,

 

line 10, delete “Section 6.3(b) for both CF and Bronchiectasis” and insert —
Section 6.3(b) for CF, Bronchiectasis and Non-tuberculosis Mycobacteria
infections—; and

 

line 11, after “7.1(b) and 7.2(a)” insert —and 7.2A(a)—.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No.1 as of the
Effective Date indicated above.

 

 

TRANSAVE, INC.

PARI PHARMA GMBH

 

 

 

 

 

By:

/s/ Tim Whitten

 

By:

/s/ Martin Knoch

 

Tim Whitten

 

Martin Knoch

 

President and CEO

 

President

 

 

 

 

 

Date:

July 14, 2009

 

Date:

July 6, 2009

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND AMENDMENT NO. 2
TO LICENSE AGREEMENT BETWEEN
TRANSAVE, INC. AND PARI PHARMA GMBH

 

This assignment and second amendment (“Amendment No, 2”) effective the 22nd day
of December, 2010 (“Effective Date”) to the License Agreement dated and
effective the 25th of April 2008, between PARI Pharma GmbH, a German corporation
with a principal place of business at Moosstrasse 3, D-82319 Starnberg, Germany
(“PARI”) and Transave, Inc., a Delaware corporation (“Transave Inc.”), as
amended by Amendment No. 1 the 24th day of June 2009 (collectively, the
“Agreement”), is entered into between PARI, Transave, LLC, a Delaware limited
liability company and successor to Transave, Inc. (“Transave LLC”) and Insmed
Incorporated, a Virginia corporation with registered Offices at 8720 Stony Point
Parkway, Suite 200, Richmond, VA 23235 (“Insmed”).  PARI, Transave, LLC and
Insmed shall be referred to collectively as the “Parties.”

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of December 1, 2010, by and among Insmed, River
Acquisition Co., a Delaware corporation and wholly owned subsidiary of Insmed,
Transave, LLC, a wholly owned subsidiary of Insmed, Transave, Inc. and the
Stockholders’ Agent named therein, Transave, Inc. was merged with and into
Transave, LLC (the “Merger”);

 

WHEREAS, upon effectiveness of the Merger, the separate corporate existence of
Transave, Inc. ceased and, by virtue of the Merger, Transave, LLC, as the
surviving company, succeeded to all of the rights, Privileges, powers,
franchises, liabilities and obligations of Transave, Inc.;

 

WHEREAS, the Merger constitutes a Sale of Business Transaction under the
Agreement and Transave, LLC and Insmed are successors in interest to
Transave, Inc., including for the purposes of Section 5.3(e) of the Agreement;

 

WHEREAS, the Parties desire that all rights and obligations of Transave, Inc.
and Transave, LLC under the License Agreement be assigned to and assumed by
Insmed, pursuant to Section 16.4 of the License Agreement; and

 

WHEREAS the Parties desire to modify the milestones for CF, Bronchiectasis and
Non-tuberculosis Mycobacteria infections under the Agreement, all as set forth
herein.

 

NOW, THEREFORE, in consideration of the recitals set forth above, the mutual
covenants, terms and conditions set forth below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.              Capitalized terms used but not defined in this Amendment No. 2
will have the meanings ascribed to them in the Agreement.

 

--------------------------------------------------------------------------------


 

2.              The CF Milestone Activity and Milestone Deadline chart set forth
in Section 7.1(b) of the Agreement is hereby amended as follows (deletions shown
as strikethrough and insertions shown in underlining):

 

Milestone 
Activity

 

Milestone 
Deadline

1. Diligence Milestone 1: first Phase III Trial for CF begins

 

[***]

2. Diligence Milestone 2: first submission of an MAA application for CF in the
Transave Territory

 

[***]

 

3.              Section 7.1(b)(i) of the Agreement is hereby amended by
replacing the date of [***] with [***] and the date of [***] with [***]

 

4.              Section 7.1(b)(ii) of the Agreement is hereby amended by
replacing the date of [***] with [***] and the date of [***] with [***]

 

5.              The Bronchiectasis Milestone Activity and Milestone Deadline
chart set forth in Section 7.2(a) of the Agreement is hereby amended as follows
(deletions shown as strikethrough and insertions shown in underlining):

 

Milestone 
Activity

 

Milestone 
Deadline

1. Diligence Milestone 1: Last patient to complete the Phase II Trial for
Bronchiectasis

 

[***]

2. Diligence Milestone 2: First Phase III Trial for Bronchiectasis begins

 

[***]

3. Diligence Milestone 3: First submission of an MAA application for
Bronchiectasis in the Transave Territory

 

[***]

 

6.              The Non-tuberculosis Mycobacteria Infections Milestone Activity
and Milestone Deadline chart set forth in Section 7.2(a) is hereby amended as
follows (deletions shown as strikethrough and insertions shown in underlining):

 

Milestone 
Activity

 

Milestone 
Deadline

1. Diligence Milestone 1: Phase II or III Trial for Non-tuberculosis
Mycobacteria infections begins

 

[***]

2. Other Diligence Milestones: see below

 

 

 

--------------------------------------------------------------------------------


 

7.              Pursuant to Section 16.4 of the Agreement, all rights of
Transave, Inc. and Transave, LLC into and under the Agreement, and all
obligations and liabilities of Transave, Inc. and Transave, LLC thereunder, are
hereby assigned to Insmed, and Insmed hereby accepts such assignment of rights
and assumes such obligations and liabilities, and from and alter the date hereof
Insmed shall be substituted for Transave Inc. as a party to the License
Agreement.

 

8.              The second milestone event and second milestone payment set
forth in Section 5.2 of the Agreement is hereby amended as follows (deletions
shown as strikethrough and insertions shown in underlining):

 

2. Initiation of the first Phase III Trial of Drug Product with the Device

 

[***]
[***]
either in cash, Qualified Stock or a combination of cash and Qualified Stock

 

9.              As partial consideration for this Amendment No. 2, Insmed agrees
to pay PARI a fee of [*] immediately upon execution hereof.

 

10.       Upon execution, this Amendment No. 2 shall be made a part of the
Agreement and shall be incorporated therein by reference.  Except as provided
herein, all other terms and conditions of the Agreement shall remain in full
force and effect.

 

[Signatures an Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 as of the
Effective Date indicated above.

 

 

 

INSMED INCORPORATION

PARI PHARMA GMBH

 

 

 

 

 

By:

/s/ Timothy Whitten

 

By:

/s/ Martin Knoch

 

Timothy Whitten

 

Martin Knoch

 

President and CEO

 

President

 

 

 

 

 

Date:

12/22/10

 

Date:

01/03/11

 

 

 

 

 

 

 

TRANSAVE, LLC

 

 

 

 

 

By: Insmed Incorporated, Managing Member

 

 

 

 

 

 

By:

/s/ Timothy Whitten

 

 

 

Timothy Whitten

 

 

President and CEO

 

 

 

 

 

 

Date:

12/22/10

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3
TO LICENSE AGREEMENT BETWEEN
TRANSAVE, INC. AND PARI PHARMA GMBH

 

This third amendment (“Amendment No. 3”) effective the 6th day of March, 2012
(“Effective Date”) to the License Agreement dated and effective the 25thof
April 2008, between PARI Pharma GmbH, a German corporation with a principal
place of business at Moosstrasse 3, D-82319 Starnberg, Germany (“PARI”) and
Transave, Inc., a Delaware corporation, as amended by Amendment No. 1 the
24th day of June 2009 and Assignment and Amendment No. 2 the 22nd day of
December 2010  (collectively, the “Agreement”), is entered into between PARI and
Insmed Incorporated (successor in interest to Transave, Inc), with registered
offices at 9 Deer Park Drive, Suite C, Monmouth Junction, NJ 08852 (“Insmed”). 
PARI and Insmed shall be referred to collectively as the “Parties.”

 

WHEREAS the Parties desire to modify the milestones for CF, Bronchiectasis and
Non-tuberculosis Mycobacteria infections under the Agreement.

 

NOW, THEREFORE, in consideration of the recitals set forth above, the mutual
covenants, terms and conditions set forth below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.              Capitalized terms used but not defined in this Amendment No. 3
will have the meanings ascribed to them in the Agreement. Where revisions are
made, the revisions are to be made to the most recent agreed upon language in
effect as of the implementation of the Assignment and Amendment No. 2.

 

2.              The CF Milestone Activity and Milestone Deadline chart set forth
in Section 7.1(b) of the Agreement is hereby amended as follows:

 

Milestone
Activity

 

Milestone
Deadline

1. Diligence Milestone 1: first Phase III Trial for CF begins

 

[***]

2. Diligence Milestone 2: first submission of an MAA application for CF in the
Transave Territory

 

[***]

 

3.              Section 7.1(b)(i) of the Agreement is hereby amended by
replacing the date of [***] with [***] and the date of [***] with [***]

 

--------------------------------------------------------------------------------


 

4.              Section 7.1(b)(ii) of the Agreement is hereby amended by
replacing the date of [***] with the date of [***] and the date of [***] with
the date of [***]

 

5.              The Bronchiectasis Milestone Activity and Milestone Deadline
chart set forth in Section 7.2(a) of the Agreement is hereby amended as:

 

Milestone
Activity

 

Milestone
Deadline

1. Diligence Milestone 1: Last patient to complete the Phase II Trial for
Bronchiectasis

 

[***]

2. Diligence Milestone 2: First Phase III Trial for Bronchiectasis begins

 

[***]

3. Diligence Milestone 3: First submission of an MAA application for
Bronchiectasis in the Transave Territory

 

[***]

 

6.              The Non-tuberculosis Mycobacteria Infections Milestone Activity
and Milestone Deadline chart set forth in Section 7.2(a) is hereby amended as
follows:

 

Milestone
Activity

 

Milestone
Deadline

1. Diligence Milestone 1: Phase II or III Trial for Non-tuberculosis
Mycobacteria infections begins

 

[***]

2. Other Diligence Milestones: see below

 

 

 

7.              In consideration of PARI’s agreement to the extensions of the
various Milestone Deadlines as set forth above and PARI’s continued upholding of
exclusivity in the field of Bronchiectasis, Insmed has the option to pay PARI
[***]

 

--------------------------------------------------------------------------------


 

8.              Upon execution, this Amendment No. 3 shall be made a part of the
Agreement and shall be incorporated therein by reference.  Except as provided
herein, all other terms and conditions of the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 as of the
Effective Date indicated above.

 

 

INSMED INCORPORATED

PARI PHARMA GMBH

 

 

 

 

By:

/s/ Tim Whitten

 

By:

/s/  Martin Knoch

 

Tim Whitten

 

Martin Knoch

 

President and CEO

 

President

 

 

 

 

Date:

March 8, 2012

 

Date:

March 6, 2012

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 4
TO LICENSE AGREEMENT BETWEEN
TRANSAVE, INC. AND PARI PHARMA GMBH

 

This fourth amendment (“Amendment No. 4”) effective May 21, 2012 (“Amendment
No. 4 Effective Date”) to the License Agreement dated and effective the 25th of
April 2008 between PARI Pharma GmbH, a German corporation with a principal place
of business at Moosstrasse 3, D-82319 Starnberg, Germany (“PARI”) and
Transave, Inc., a Delaware corporation, as amended by Amendment No. 1 the
24th day of June 2009, Assignment and Amendment No. 2 the 22nd day of
December 2010, and Amendment No. 3 the 6th day of March 2012 (collectively, the
“Agreement”), is entered into between PARI and Insmed Incorporated (successor in
interest to Transave, Inc.), with registered offices at 9 Deer Park Drive,
Suite C, Monmouth Junction, NJ 08852 (“Insmed”).  PARI and Insmed shall be
referred to collectively as the “Parties”.

 

WHEREAS, during the performance of the Agreement, the Parties have made an
invention that is directed, in part, to methods of delivering aminoglycosides
with a certain nebulization rate, which nebulization rate may be achieved by
using the Device of PARI; and

 

WHEREAS, the Parties now desire to amend the terms and conditions of the
Agreement to assign such invention to Insmed such that Insmed will have the sole
ownership of such invention.

 

NOW, THEREFORE, in consideration of the recitals set forth above, the mutual
covenants, terms and conditions set forth below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment No. 4 will have the meanings ascribed to them in
the Agreement.  A new definition is hereby added to the Agreement:

 

“Assigned Invention” means solely the invention described in the invention
disclosure attached to Amendment No. 4 as Exhibit A, [***]

 

2.                                      Assignment of Invention. 
Notwithstanding anything to the contrary in the Agreement, Insmed shall solely
own all right, title and interest in and to the Assigned Invention, which shall
be deemed Transave Intellectual Property for purposes of the Agreement and shall
be excluded from the definition of Project Intellectual Property.  PARI hereby
assigns and transfers to Insmed all of its right, title and interest in and to
the Assigned Invention free and clear of any encumbrance throughout the world. 
Upon Insmed’s request and at Insmed’s cost and expense, PARI shall take, and
shall cause its employees and agents to take, all further acts reasonably
required to evidence and effect such assignment and transfer to Insmed.  For
clarity, as the sole owner of Project Data, Insmed shall have the rights,
subject to the restrictions set forth in Section

 

--------------------------------------------------------------------------------


 

3.2(b) of the Agreement and this Amendment No. 4, to use Project Data in
connection with the practice of the Assigned Invention and in support of the
filing, prosecution and maintenance of the Assigned Invention Patents (as
defined in Paragraph 3 below).

 

3.                                      Patent Prosecution.  As the sole owner
of the Assigned Invention, Insmed shall have the sole right and discretion, at
its cost and expense, to prepare, file, prosecute and maintain patent
applications and patents, including provisionals, additions, divisionals,
continuations, substitutions, continuations-in-part, together with
re-examinations, reissues, renewals or extensions thereof and all foreign
counterparts of the forgoing claiming the Assigned Invention anywhere in the
world (the “Assigned Invention Patent(s)”), and shall solely own all Assigned
Invention Patents.  Insmed shall not file or amend any claims in Assigned
Invention Patents that [***].  In addition, to the extent that any changes are
made that impact or affect PARI Intellectual Property, the Project Intellectual
Property or otherwise expand coverage beyond the Transave Field or Non-Compete
in Section 4.2 of the Agreement, Insmed shall not file any divisional,
continuation, or continuation-in-part of any Assigned Invention Patent without
PARI’s prior written approval.  Upon Insmed’s request and at Insmed’s cost and
expense, PARI shall provide Insmed all reasonable assistance and cooperation in
connection with the prosecution and maintenance of the Assigned Invention
Patents.  Insmed shall keep PARI reasonably informed on the status of Assigned
Invention Patents.

 

4.                                      Joint Ownership of Assigned Invention
Patents.  Notwithstanding anything to the contrary contained in the Agreement or
this Amendment No. 4, if any Assigned Invention Patent contains or is amended to
contain any claim that claims, in addition to the Assigned Invention, any
embodiment of (i) the Device, (ii) any part of the Device, (iii) any method to
manufacture the Device, or (iv) any method of using the Device, then Insmed
shall and hereby does transfer and assign to PARI one undivided half interest in
such Assigned Invention Patents that include such a claim, so that such Assigned
Invention Patents are jointly owned by Insmed and PARI. This Paragraph 4
survives any termination or expiration of the Agreement.

 

5.                                      PARI Sole Ownership of Assigned
Invention Patent(s).  Notwithstanding anything to the contrary contained in the
Agreement or this Amendment No. 4, if any Assigned Invention Patent contains or
is amended to contain any independent claim that claims any embodiment of
(i) the Device, (ii) any part of the Device, (iii) any method to manufacture the
Device, or (iv) any method of using the Device, but which does not claim the
Assigned Invention, then Insmed shall and hereby does transfer and assign to
PARI all right, title and

 

--------------------------------------------------------------------------------


 

interest in and to the Assigned Invention Patent that contains said independent
claim. This Paragraph 5 survives any termination or expiration of the Agreement.

 

6.                                      License to PARI.  Insmed hereby grants
to PARI a non-exclusive, perpetual, world-wide, transferable, irrevocable,
royalty-free, fully paid-up, sublicenseable license to practice the Assigned
Invention and Assigned Invention Patents (the “Assigned Invention Licenses”)
(i) during the Royalty Term and thereafter outside the Transave Field; and, in
addition, (ii) upon early termination of the Agreement by PARI due to
Section 15.2 or 15.4, inside the Transave Field to include liposomal
aminoglycoside formulations other than Arikace. PARI shall not, and shall not
permit any of its Affiliates to, and shall use commercially reasonable efforts
to prohibit any of its sublicensees to, (A) practice the Assigned Invention
inside the Transave Field, during the Royalty Term, or (B) practice the Assigned
Invention in connection with Arikace after earlier termination by PARI under
Section 15.2 or 15.4. This Paragraph 5 survives any termination or expiration of
the Agreement.

 

7.                                     Section  1.48 shall hereby be replaced in
its entirety as follows:

 

“Royalty Term” means, on a country-by-country basis, the period commencing on
the date of First Commercial Sale of Drug Product and continuing until the later
of (a) Expiration of the (i) last Valid Claim covering the particular Device or
(ii) the Assigned Invention Patents, in each case in the particular country in
which any Product is sold or [***] after the First Commercial Sale of the Drug
Product in such country in the Transave Territory.

 

6. Termination by PARI. Section 15.4 (ii) of the Agreement shall hereby be
replaced in its entirety as follows:

 

[***]

 

7. Miscellaneous.  Upon execution, this Amendment No. 4 shall be made part of
the Agreement and shall be incorporated therein by reference.  Except as
provided herein, all other terms and conditions of the Agreement shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 as of the
Amendment No. 4 Effective Date indicated above.

 

 

INSMED INCORPORATED

PARI PHARMA GMBH

 

 

 

By:

/s/ Tim Whitten

 

By:

/s/ Dr. Martin Knoch

 

 

 

 

 

 

 

Name:

Tim Whitten

 

Name:

Dr. Martin Knoch

 

 

 

 

 

 

 

Title:

President and CEO

 

Title:

President

 

 

 

 

 

 

 

Date:

May 12, 2012

 

Date:

May 12, 2012

 

--------------------------------------------------------------------------------


 

INSMED — Confidential Invention Disclosure

 

[***]

 

--------------------------------------------------------------------------------